Exhibit 10.2
AMENDMENT NO. 2 TO TERM LOAN CREDIT AGREEMENT
THIS AMENDMENT NO. 2 TO TERM LOAN CREDIT AGREEMENT (this “Amendment”) is made
and entered into as of April 24, 2020 by and among FORTIVE CORPORATION, a
Delaware corporation (the “Company”), each of the Lenders (as defined in the
Credit Agreement) party hereto, and BANK OF AMERICA, N.A., as Administrative
Agent (the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Company, the Administrative Agent and the Lenders from time to time
party thereto have entered into that certain Term Loan Credit Agreement dated as
of March 1, 2019 (as amended by Amendment No. 1 to Term Loan Credit Agreement
dated as of February 25, 2020, and as further amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
all capitalized terms not otherwise defined herein shall have the respective
meanings given thereto in the Credit Agreement), pursuant to which such Lenders
agreed to provide the Company with a term loan credit facility; and
WHEREAS, the Company has requested that the Credit Agreement be amended as set
forth herein, and the Lenders party hereto have agreed to such amendments
subject to the conditions set forth herein;
NOW, THEREFORE, in consideration of the premises and the terms hereof, the
parties hereto agree as follows:
1.Amendments to Credit Agreement. Subject to the terms and conditions set forth
herein:
(a) The Credit Agreement is hereby amended by making the changes attached hereto
as Exhibit A (with stricken text being deemed deleted and bold/double-underlined
text being deemed added).
(b) Schedule 2.01 of the Credit Agreement (Commitments and Pro Rata Shares) is
hereby amended in its entirety so that, after giving effect to this Amendment,
Schedule 2.01 is replaced by Exhibit B attached hereto and incorporated herein
by reference.
(c) Exhibit C of the Credit Agreement (Form of Compliance Certificate) is
amended in its entirety so that, after giving effect to this Amendment, Exhibit
C is replaced by Exhibit C attached hereto and incorporated herein by reference.
2.Effectiveness; Conditions Precedent. This Amendment, and the amendments to the
Credit Agreement provided in Section 1 hereof, shall become effective on the
first Business Day on which the following conditions are satisfied or waived
(such date, the “Effective Date”):
(a)The Administrative Agent shall have received counterparts of this Amendment,
duly executed by the Company, the Administrative Agent and each Lender, which
counterparts may be delivered by telefacsimile or other electronic means
(including .pdf), but such delivery will be promptly followed by the delivery of
original signature pages by each Person party hereto unless waived by the
Administrative Agent.



--------------------------------------------------------------------------------



(b)The Administrative Agent shall have received a certificate from the Company
dated as of the date hereof signed by a Responsible Officer of the Company
certifying and attaching the resolutions adopted by the Company approving or
consenting to the extension of the maturity date of certain of the Loans and
Commitments to May 30, 2021 (the “Extension”).
(c)(i) The Company shall have paid any fees in required to be paid on date
hereof pursuant to that certain Engagement Letter dated as of April 23, 2020 by
and among the Company, Bank of America and BofA Securities, Inc.; and (ii) all
fees and expenses payable to the Administrative Agent (including the fees and
expenses of counsel to the Administrative Agent (to the extent due and payable
under Section 10.04 of the Credit Agreement) estimated to date and for which
invoices have been presented at least two (2) Business Days prior to the date
hereof) shall have been paid in full (without prejudice to final settling of
accounts for such fees and expenses).
3.Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Amendment, the Company represents and
warrants to the Administrative Agent and the Lenders, as follows:
(a)No Default or Event of Default exists as of the date hereof or would result
from, or after giving effect to, the amendments contemplated hereby;
(b)the representations and warranties of the Company contained in Article V of
the Credit Agreement and in each other Loan Document to which the Company is a
party are true and correct in all material respects (provided that such
materiality qualifier shall not apply to the extent that any such representation
or warranty is already qualified or modified by materiality in the text
thereof), on and as of the Effective Date, after giving effect to the amendments
contemplated hereby, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (provided that such materiality qualifier
shall not apply to the extent that any such representation or warranty is
already qualified or modified by materiality in the text thereof) as of such
earlier date, and except that for purposes of this clause (b), (i) the
representations and warranties contained in subsections (a) and (b) of Section
5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01 of the Credit Agreement and (ii) the representations and warranties in
subsection (c) of Section 5.05 of the Credit Agreement, subsection (b) of
Section 5.06 of the Credit Agreement and Section 5.10 of the Credit Agreement
need only be true and correct on and as of the Closing Date;
(c)the Company has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to execute,
deliver and perform its obligations under the Amendment;
(d)the execution, delivery and performance by the Company of this Amendment have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (i) contravene the terms of any of the Company’s
Organization Documents; (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under, (A) any Contractual
Obligation to which the Company is a party except to the extent that such
conflict, breach, contravention, Lien or violation could not reasonably be
expected to have a Material Adverse Effect or (B) any order, injunction, writ or
decree of any Governmental
2

--------------------------------------------------------------------------------



Authority or any arbitral award to which the Company or its property is subject;
or (iii) violate any Law in any material respect; and
(e)this Amendment constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
may be limited by applicable Debtor Relief Laws and general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
4.Entire Agreement. This Amendment, together with all the other Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof. None of the terms or
conditions of this Amendment may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 10.01 of the
Credit Agreement.
5.Full Force and Effect of Credit Agreement. Except as hereby specifically
amended, waived, modified or supplemented, the Credit Agreement is hereby
confirmed and ratified in all respects and shall be and remain in full force and
effect according to its terms.
6.Governing Law. This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York, and shall be
further subject to the provisions of Sections 10.17 and 10.18 of the Credit
Agreement.
7.Enforceability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
8.References; Interpretation. All references in any of the Loan Documents to the
“Credit Agreement” shall mean the Credit Agreement, as amended hereby. This
Amendment shall be deemed incorporated into, and a part of, the Credit
Agreement, and shall constitute a “Loan Document” under and as defined in the
Credit Agreement. The rules of interpretation set forth in Section 1.02 of the
Credit Agreement shall be applicable to this Amendment.
9.Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the Company, the Administrative Agent and each of the Lenders, and
their respective successors, legal representatives, and assignees to the extent
such assignees are permitted assignees as provided in Section 10.07 of the
Credit Agreement.
10.No Novation; Reaffirmation. Neither the execution and delivery of this
Amendment nor the consummation of any other transaction contemplated hereunder
is intended to constitute a
3

--------------------------------------------------------------------------------



novation of the Credit Agreement or of any of the other Loan Documents or any
obligations thereunder. The Company hereby (a) affirms and confirms each of the
Loan Documents to which it is a party and its Obligations thereunder, and (b)
agrees that, notwithstanding the effectiveness of this Amendment, each Loan
Document shall continue to be in full force and effect.
11.Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic means (including .pdf) shall be
effective as delivery of a manually executed counterpart of this Amendment.
[Remainder of page is intentionally left blank; signature pages follow.]
4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have duly executed this Amendment on the day and
year first written above.
FORTIVE CORPORATION, as the Company
By: /s/ Rajesh Yadava 
Name: Rajesh Yadava
Title: Vice President and Treasurer


Fortive Corporation
Amendment No. 2 to Term Loan Credit Agreement ($1,000,000,000)
Signature Pages

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A., as Administrative Agent
By: /s/ Liliana Claar 
Name: Liliana Claar
Title: Vice President


Fortive Corporation
Amendment No. 2 to Term Loan Credit Agreement ($1,000,000,000)
Signature Pages

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as a Lender




By: /s/ Erron Powers   
Name: Erron Powers
Title: Director


Fortive Corporation
Amendment No. 2 to Term Loan Credit Agreement ($1,000,000,000)
Signature Pages

--------------------------------------------------------------------------------



THE BANK OF NOVA SCOTIA, as a Lender




By: /s/ Frans Braniotis   
Name: Frans Braniotis
Title: Managing Director
PNC Bank, National Association, as a Lender




By: /s/ Jennifer L. Shafer  
Name: Jennifer L. Shafer
Title: Vice President


Fortive Corporation
Amendment No. 2 to Term Loan Credit Agreement ($1,000,000,000)
Signature Pages

--------------------------------------------------------------------------------



Wells Fargo Bank, National Association, as a Lender




By: /s/ Richard T. Zell 
Name: Richard T. Zell
Title: Director


HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender




By: /s/ Ilene Hernandez 
Name: Ilene Hernandez
Title: Vice President


Fortive Corporation
Amendment No. 2 to Term Loan Credit Agreement ($1,000,000,000)
Signature Pages

--------------------------------------------------------------------------------



SUMITOMO MITSUI BANKING CORPORATION, as a Lender




By: /s/ Jun Ashley 
Name: Jun Ashley
Title: Director


Fortive Corporation
Amendment No. 2 to Term Loan Credit Agreement ($1,000,000,000)
Signature Pages

--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION, as a Lender




By: /s/ Kurban H. Merchant     
Name: Kurban H. Merchant
Title: Vice President




Fortive Corporation
Amendment No. 2 to Term Loan Credit Agreement ($1,000,000,000)
Signature Pages

--------------------------------------------------------------------------------



MUFG BANK, LTD., as a Lender




By: /s/ Jeffrey Flagg  
Name: Jeffrey Flagg
Title: Authorized Signatory






Fortive Corporation
Amendment No. 2 to Term Loan Credit Agreement ($1,000,000,000)
Signature Pages

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., as a Lender




By: /s/ Marshall J. Trenckmann 
Name: Marshall J. Trenckmann
Title: Executive Director


Fortive Corporation
Amendment No. 2 to Term Loan Credit Agreement ($1,000,000,000)
Signature Pages

--------------------------------------------------------------------------------



Bank of China, New York Branch, as a Lender




By: /s/ Raymond Qiao  
Name: Raymond Qiao
Title: Executive Vice President




Fortive Corporation
Amendment No. 2 to Term Loan Credit Agreement ($1,000,000,000)
Signature Pages

--------------------------------------------------------------------------------




Exhibit A
(to Amendment No. 2)


[See attached changed pages.]







--------------------------------------------------------------------------------






Published CUSIP Numbers:
Deal: 34960UAH3
2020 Term Loan: 34960UAJ9
2021 Term Loan: 34960UAP5









TERM LOAN CREDIT AGREEMENT1


Dated as of March 1, 2019
among
image01.jpg [image01.jpg]
FORTIVE CORPORATION,
as Company,
BANK OF AMERICA, N.A.,as Administrative Agent,


the other LENDERS party hereto,
BofA SECURITIES, INC.
and
THE BANK OF NOVA SCOTIA,
as Joint Lead Arrangers and Joint Bookrunners,


THE BANK OF NOVA SCOTIA,
as Syndication Agent






















        
        






1 Conformed to include Amendment No. 1 dated as of February 25, 2020 and
Amendment No. 2 dated as of April 24, 2020





--------------------------------------------------------------------------------




ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1
1.01 Defined Terms 1
1.02 Other Interpretive Provisions 2123
1.03 Accounting Terms 2224
1.04 Rounding 2325
1.05 References to Agreements and Laws 2325
1.06 Times of Day 2325
1.07 Limited Conditionality Acquisitions 2325
1.08 Interest Rates 2426
ARTICLE II the COMMITMENTS and BORROWING 2527
2.01 Loans 2527
2.02 Borrowings, Conversions and Continuations of Loans 2527
2.03 Prepayments 2628
2.04 Reduction of Commitments 2629
2.05 Repayment of Loans 2729
2.06 Interest 2729
2.07 Computation of Interest and Fees 2730
2.08 Evidence of Debt 2730
2.09 Payments Generally 2830
2.10 Sharing of Payments 2931
2.11 Defaulting Lenders 3032
2.12 Increase in Commitments 3133
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 3336
3.01 Taxes 3336
3.02 Illegality 3638
3.03 Inability to Determine Rates 3638
3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Loans 3840
3.05 Compensation for Losses 3942
3.06 Matters Applicable to all Requests for Compensation 4042
3.07 Survival 4043
ARTICLE IV CONDITIONS PRECEDENT 4043
4.01 Conditions to Effectiveness 4043
2

--------------------------------------------------------------------------------



4.02 Conditions to All Borrowings 4244
ARTICLE V REPRESENTATIONS AND WARRANTIES 4245
5.01 Existence, Qualification and Power; Compliance with Laws 4245
5.02 Authorization; No Contravention 4345
5.03 Governmental Authorization; Other Consents 4345
5.04 Binding Effect 4345
5.05 Financial Statements; No Material Adverse Effect 4346
5.06 Litigation 4446
5.07 No Default 4446
5.08 Ownership of Property; Liens 4446
5.09 Environmental Compliance 4446
5.10 ERISA Compliance 4446
5.11 Margin Regulations; Investment Company Act 4547
5.12 OFAC 4547
5.13 Anti-Corruption Laws 4548
5.14 EEAAffected Financial Institutions 4548
5.15 Beneficial Ownership 4548
5.16 Covered Entity 4548
ARTICLE VI AFFIRMATIVE COVENANTS 4648
6.01 Financial Statements 4648
6.02 Certificates; Other Information 4649
6.03 Notices 4850
6.04 Payment of Obligations 4850
6.05 Preservation of Existence, Etc 4851
6.06 Maintenance of Properties 4851
6.07 Anti-Corruption Laws 4951
6.08 Compliance with Laws 4951
6.09 Inspection Rights 4951
6.10 Compliance with ERISA 4951
6.11 Use of Proceeds 4952
ARTICLE VII NEGATIVE COVENANTS 4952
7.01 Liens 4952
3



--------------------------------------------------------------------------------



7.02 Fundamental Changes 5154
7.03 Use of Proceeds 5254
7.04 Financial Covenants 5254
7.05 Sanctions 5255
7.06 Anti-Corruption Laws 5255
7.07 Limitations on Indebtedness 5255
7.08 Dispositions 5457
7.09 Restricted Payments 5557
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES 5558
8.01 Events of Default 5558
8.02 Remedies Upon Event of Default 5760
8.03 Application of Funds 5860
ARTICLE IX ADMINISTRATIVE AGENT 5961
9.01 Appointment and Authority 5961
9.02 Rights as a Lender 5961
9.03 Exculpatory Provisions 5962
9.04 Reliance by Administrative Agent 6062
9.05 Delegation of Duties 6063
9.06 Resignation of Administrative Agent 6063
9.07 Non-Reliance on the Administrative Agent, the Arrangers and the Other
Lenders 6164
9.08 No Other Duties, Etc 6265
9.09 Administrative Agent May File Proofs of Claim 6265
9.10 Certain ERISA Matters 6365
ARTICLE X MISCELLANEOUS 6466
10.01 Amendments, Etc 6466
10.02 Notices and Other Communications; Facsimile Copies 6568
10.03 No Waiver; Cumulative Remedies 6770
10.04 Costs and Expenses 6871
10.05 Indemnification by the Company 6871
10.06 Payments Set Aside 6972
10.07 Successors and Assigns 7072
10.08 Confidentiality 7477
4



--------------------------------------------------------------------------------



10.09 Set-off 7578
10.10 Interest Rate Limitation 7678
10.11 Counterparts 7678
10.12 Integration 7679
10.13 Survival of Representations and Warranties 7679
10.14 Severability 7679
10.15 Tax Forms 7779
10.16 Replacement of Lenders 7881
10.17 Governing Law 7982
10.18 Waiver of Right to Trial by Jury 8082
10.19 No Advisory or Fiduciary Responsibility 8083
10.20 USA PATRIOT Act Notice 8183
10.21 Margin Stock 8184
10.22 Electronic Execution of Assignments and Certain Other Documents 8184
10.23 Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions 8184
10.24 Acknowledgement Regarding Any Supported QFCs 8284
SIGNATURES……………………………………………………………………………….S-1


5



--------------------------------------------------------------------------------



SCHEDULES
2.01 Commitments and Pro Rata Shares
5.06 Litigation
7.01 Existing Liens
7.07 Existing Indebtedness
10.02 Administrative Agent’s Office, Certain Addresses for Notices




EXHIBITS
Form of
A Loan Notice
B Note
C Compliance Certificate
D Assignment and Assumption
E Opinion of Counsel


6



--------------------------------------------------------------------------------




TERM LOAN CREDIT AGREEMENT
This TERM LOAN CREDIT AGREEMENT, dated as of March 1, 2019 (this “Agreement”),
is entered into among FORTIVE CORPORATION, a Delaware corporation (the
“Company”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent.
W I T N E S S E T H :
WHEREAS, the Company has requested that the Lenders provide a delayed draw term
loan facility in an original amount of up to $1,000,000,000, and the Lenders
have indicated their willingness to lend on the terms and subject to the
conditions set forth herein;
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I.DEFINITIONS AND ACCOUNTING TERMS
i.Defined Terms. As used in this Agreement, the following terms shall have the
meanings set forth below:
“2017 Credit Agreement” means the Term Loan Agreement dated as of August 24,
2017 between the Company and Sumitomo Mitsui Banking Corporation, as amended,
restated, supplemented or otherwise modified from time to time, and any
refinancing, refunding, replacement, renewal or extension thereof.
“2018 Credit Agreement” means the Amended and Restated Credit Agreement dated as
of November 30, 2018 among the Company, certain Subsidiaries of the Company
party thereto, Bank of America, N.A., as administrative agent, and the lenders
from time to time party thereto, as amended, restated, supplemented or otherwise
modified from time to time, and any refinancing, refunding, replacement, renewal
or extension thereof.
“2019 Term Loan Credit Agreement” means the Term Loan Credit Agreement dated as
of October 25, 2019 among the Company, Bank of America, N.A., as administrative
agent, and the lenders from time to time party thereto, as amended, restated,
supplemented or otherwise modified from time to time, and any refinancing,
refunding, replacement, renewal or extension thereof.
“2020 Term Loan” means an advance made by any 2020 Term Loan Lender under the
2020 Term Loan Facility.
“2020 Term Loan Facility” means, at any time, (a) during the Availability
Period, the aggregate amount of the Commitments of the 2020 Term Loan Lenders at
such time and (b) thereafter, the aggregate principal amount of the 2020 Term
Loans of all 2020 Term Loan Lenders outstanding at such time.
“2020 Term Loan Lender” means (a) at any time during the Availability Period,
any Lender that has a Commitment at such time with respect to the 2020 Term Loan
Facility and (b) at any time after the end of the Availability Period, any
Lender that holds 2020 Term Loans at such time.
1

--------------------------------------------------------------------------------



“2021 Term Loan” means an advance made by any 2021 Term Loan Lender under the
2021 Term Loan Facility.
“2021 Term Loan Facility” means, at any time, (a) during the Availability
Period, the aggregate amount of the Commitments of the 2021 Term Loan Lenders at
such time and (b) thereafter, the aggregate principal amount of the 2021 Term
Loans of all 2021 Term Loan Lenders outstanding at such time.
“2021 Term Loan Lender” means (a) at any time during the Availability Period,
any Lender that has a Commitment at such time with respect to the 2021 Term Loan
Facility and (b) at any time after the end of the Availability Period, any
Lender that holds 2021 Term Loans at such time.
“Acquisition” means any transaction, or any series of related transactions, by
which any of the Company or its Subsidiaries (a) acquire any ongoing business or
all or substantially all of the assets of, any firm, corporation or division
thereof, whether through purchase of assets, purchase of stock, merger,
amalgamation or otherwise, (b) directly or indirectly acquire control of at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of directors, (c) directly or
indirectly acquire control of a majority ownership interest in any partnership,
joint venture or similar arrangement or (d) directly or indirectly acquire
assets constituting all or substantially all of a product line or line of
business of another Person; provided, however, that with respect to any stock
purchase transaction structured as a tender offer, such transaction has been
approved by the board of directors and/or shareholders (or comparable persons or
groups) of the Company or such Subsidiary, as applicable, and such other Person.
“Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).
“Adjustment” has the meaning specified in Section 3.03(c).
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agent Parties” has the meaning specified in Section 10.02(c).
“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent and an
2

--------------------------------------------------------------------------------



Arranger), and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Term Loan Credit Agreement.
“Amendment No. 2 Effective Date” means April [__], 2020.
“Applicable Law” means, as to any Person, all applicable Laws binding upon such
Person or to which such a Person is subject.
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:




Pricing Level
Debt Rating S&P/Moody’s2020 Term Loan2021 Term LoanEurodollar Rate LoansBase
Rate Loans
Eurodollar Rate Loans
Base Rate Loans
1
≥ BBB+ / Baa1
0.750%0.00%1.550%0.550%2BBB / Baa20.825%0.00%1.675%0.675%3
< BBB- / Baa3
0.975%0.00%1.800%0.800%



For purposes of the definition of “Applicable Rate,” “Debt Rating” means, as of
any date of determination, the rating as determined by either S&P or Moody’s
(collectively, the “Debt Ratings”) of the Company’s non-credit-enhanced, senior
unsecured long-term debt; provided that (a) if the respective Debt Ratings
issued by the foregoing rating agencies differ by one level, then the Pricing
Level for the higher of such Debt Ratings shall apply (with the Debt Rating for
Pricing Level 1 being the highest and the Debt Rating for Pricing Level 3 being
the lowest); (b) if there is a split in Debt Ratings of more than one level,
then Pricing Level 2 shall apply; (c) if the Company has only one Debt Rating,
the Pricing Level for such Debt Rating shall apply; and (d) if the Company does
not have any Debt Rating, Pricing Level 3 shall apply.
Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(vi).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Company
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.
“Appropriate Lender” means, at any time, with respect to any Term Facility a
Lender that holds a Term Loan with respect to such facility, at such time.
3

--------------------------------------------------------------------------------



“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arranger(s)” means each of BofA Securities, Inc. (successor to Merrill Lynch,
Pierce, Fenner & Smith Incorporated) and The Bank of Nova Scotia, in its
capacity as a joint lead arranger and joint bookrunner in respect of the
Commitments hereunder.
“ASP” means Johnson and Johnson’s Advanced Sterilization Products business.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D or such other form (including electronic documentation
generated by use of an electronic platform) as the Administrative Agent and the
Company may reasonably approve.
“Attorney Costs” means all reasonable and documented out-of-pocket fees,
expenses and disbursements of any law firm or other external counsel.
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Off Balance Sheet Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capitalized Lease.
“Availability Period” means the period from and including the Closing Date to
the earlier of (a) 12:00 noon on the date that falls 90 days after the Closing
Date, (b) the date of termination of the commitments of the respective Lenders
to make Loans pursuant to Section 8.02, and (c) the date upon which the
Aggregate Commitments are permanently reduced to zero in accordance with the
terms of Section 2.04(a).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.


“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule., and (b) with respect to the United
Kingdom, Part I of the United Kingdom Banking Act 2009 (as amended from time to
time) and any other law, regulation or rule applicable in the United Kingdom
relating to the resolution of unsound or failing banks, investment firms or
other financial institutions or their affiliates (other than through
liquidation, administration or other insolvency proceedings).
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced
4

--------------------------------------------------------------------------------



from time to time by Bank of America as its “prime rate,” and (c) the Eurodollar
Rate plus 1.00%. The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such prime rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change. If the Base Rate is being used as an alternate rate of interest pursuant
to Section 3.03 hereof, then the Base Rate shall be the greater of clauses (a)
and (b) above and shall be determined without reference to clause (c) above. For
the avoidance of doubt, if the Base Rate as so determined would be less than
1.25%, such rate shall be deemed 1.25% for purposes of this Agreement.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Bonds” means the notes issued pursuant to the Indenture dated as of June 20,
2016, among the Company and The Bank of New York Mellon Trust Company, N.A, as
trustee.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York or such other state where the Administrative Agent’s Office
is located and, if such day relates to any Eurodollar Rate Loan, means any such
day that is also a London Banking Day.
“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as finance leases.
“Cash Equivalents” means, as at any date of determination, any of the following:
(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States of America or (ii) issued by
any agency of the United States of America, in each case maturing within two
years after such date; (b) marketable direct obligations issued by any State of
the United States of America or the District of Columbia or any political
subdivision of any such State or District or any public instrumentality thereof,
in each case maturing within two years after such date and having, at the time
of the acquisition thereof, a rating of at least A-1 from S&P or at least P-1
from Moody’s; (c) commercial paper maturing no more than 270 days from the date
of creation thereof and
5

--------------------------------------------------------------------------------



having, at the time of the acquisition thereof, a rating of at least A-1 from
S&P or at least P-1 from Moody’s; (d) certificates of deposit or bankers’
acceptances maturing within one year after such date and issued or accepted by
any commercial bank organized under the laws of the United States of America,
any State thereof or the District of Columbia that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (ii) has Tier 1 capital (as defined in such regulations) of not
less than $1,000,000,000; (e) fully collateralized repurchase agreements with a
term of not more than 30 days for securities described in clause (a) above and
entered into with a financial institution satisfying the criteria of clause (d)
above; (f) shares of any money market mutual fund that (i) has substantially all
its assets invested continuously in the types of investments referred to in
clauses (a) through (d) above, (ii) has net assets of not less than
$5,000,000,000 and (iii) has the highest rating obtainable from either S&P or
Moody’s; (g) in the case of any Foreign Subsidiary, other short-term investments
that are analogous to the foregoing, are of comparable credit quality and are
customarily used by companies in the jurisdiction of such Foreign Subsidiary for
cash management purposes; and (h) marketable corporate bonds for which an active
trading market exists and price quotations are available, in each case maturing
within two years after such date and issued by Persons that are not Affiliates
of the Company and where such Persons (i) in the case of any such bonds maturing
more than 12 months from the date of the acquisition thereof, have a long-term
credit rating of at least AA- from S&P or Aa3 from Moody’s or (ii) in the case
of any such bonds maturing less than or equal to 12 months from the date of the
acquisition thereof, have a long-term credit rating of at least A+ from S&P or
A1 from Moody’s, provided that the portfolio of any such bonds included as Cash
Equivalents at any time shall have a weighted average maturity of not more than
360 days.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives relating to
capital adequacy promulgated by the Bank for International Settlements, the
Basel Committee on Banking Supervision (or any successor or similar authority)
or the United States regulatory authorities, in each case pursuant to Basel III,
shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.
“Change of Control” means an event or series of events by which:
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding (i) any employee benefit
plan of the Company or its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan
and (ii) Steven M. Rales and Mitchell P. Rales) becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of more than 50% of the equity
securities of the Company entitled to vote for members of the board of directors
or equivalent governing body of the Company on a fully diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right); or
6

--------------------------------------------------------------------------------



(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above (or individuals previously approved under this clause (iii)) constituting
at the time of such election or nomination at least a majority of that board or
equivalent governing body (in each case, with such approval either by a specific
vote or by approval of the Company’s proxy statement in which such member was
named as a nominee for election as a director).
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are 2020 Term Loans or 2021 Term
Loans.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01 (or, in the case of
Section 4.01(b), waived by the Person entitled to receive the applicable
payment).
“Code” means the Internal Revenue Code of 1986.
“Commitment” means as to each Lender and with respect to the applicable
Facility, its obligation during the Availability Period to make Loans to the
Company pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.
“Company” has the meaning specified in the introductory paragraph hereto.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Consolidated Assets” means the aggregate of all assets of the Company and its
Subsidiaries (including the value of all existing sale and leaseback
transactions and any assets resulting from the capitalization of other long-term
lease obligations in accordance with GAAP), appearing on the most recent
available consolidated balance sheet of the Company and its Subsidiaries at
their net book values, after deducting related depreciation, amortization and
other valuation reserves, all prepared in accordance with GAAP.
“Consolidated Current Liabilities” means the aggregate of the current
liabilities of the Company and its Subsidiaries appearing on the most recent
available consolidated balance sheet of the Company and its Subsidiaries, all in
accordance with GAAP. In no event shall Consolidated Current Liabilities include
any current maturities of long-term debt or any obligations under Capitalized
Leases, in each case, of the Company or any of its Subsidiaries.
“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income for the most recently completed Measurement Period, plus
(a) the following to the extent reflected in calculating such Consolidated Net
Income, (i) Consolidated Interest Charges for such period, (ii) income tax
expense for such period, (iii) depreciation expense for such period, (iv)
amortization expense for such period, (v) non-cash impairment charges for such
period, (vi) non-cash
7

--------------------------------------------------------------------------------



non-operating expenses for such period, (vii) non-cash equity compensation
expenses for such period, (viii) cash or non-cash charges, including legal and
advisor fees and other transaction expenses, incurred in connection with
permitted acquisitions or financing transactions for such period, (ix) the net
income (or loss) with respect to discontinued operations of the Company or any
Subsidiaries during such period, and (x) other non-recurring or unusual expenses
of the Company and its Subsidiaries reducing Consolidated Net Income which do
not represent a cash item in such period or any future period, and minus (b) the
following to the extent reflected in calculating Consolidated Net Income: (i)
Federal, state, local and foreign income tax credits of the Company and its
Subsidiaries for such period and (ii) all non-cash items that are both
non-operating and non-recurring increasing Consolidated Net Income for such
period but excluding such items in respect of which cash was received in a prior
period or will be received in a future period; provided, however, that if the
definition of “Consolidated EBITDA” in the 2018 Credit Agreement or any defined
term used therein is amended, restated, supplemented or otherwise modified after
the date hereof, including by means of any refinancing, refunding, renewal,
replacement or extension thereof, this definition, and any applicable definition
used herein, shall be automatically deemed to be revised to be consistent with
the amended, restated, supplemented or otherwise modified definition of
“Consolidated EBITDA” in the 2018 Credit Agreement or such other defined term
used therein.


“Consolidated Interest Charges” means, for any Measurement Period, the sum,
without duplication, of (a) all interest, premium payments, debt discount, fees,
charges and related expenses in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
(b) to the extent not otherwise included in clause (a) above, all interest
expense (income) with respect to discontinued operations and (c) the portion of
rent expense under Capitalized Leases that is treated as interest in accordance
with GAAP, in each case, of or by the Company and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period. For
purposes of the foregoing, interest expense shall be determined after giving any
effect to any net payments made or received by the Company or any Subsidiary
with respect to interest rate Swap Contracts.
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges, in
each case, for the most recently completed Measurement Period.
“Consolidated Net Assets” means Consolidated Assets after deduction of
Consolidated Current Liabilities.
“Consolidated Net Funded Indebtedness” means, as of any date of determination,
for the Company and its Subsidiaries on a consolidated basis, the sum, without
duplication, of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, plus (b) Attributable Indebtedness in respect of
Capitalized Leases, plus (c) without duplication, all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) and (b) above of
Persons other than the Company or any Subsidiary, minus (d) the unencumbered and
unrestricted cash of the Company and its Subsidiaries located in the United
States in excess of $50,000,000, minus (e) sixty-five percent (65%) of the
unencumbered and unrestricted cash and Cash Equivalents of the Company and its
Subsidiaries located outside of the United States; provided, that (i) if the
Company or any Subsidiary delivers or causes to be delivered an irrevocable
repayment or redemption notice that results in Indebtedness in the form of debt
securities being due and payable in full not later than 30 days after such
repayment or redemption notice has
8

--------------------------------------------------------------------------------



been delivered and deposits cash with or for the benefit of the trustee or
holders of such Indebtedness to fund such repayment or redemption in full, then
such Indebtedness shall be considered repaid or redeemed (it being understood
that if any applicable deposit is returned and the corresponding Indebtedness is
not repaid or redeemed, but remains outstanding, such Indebtedness shall no
longer be considered repaid or redeemed), and (ii) if the Company or any
Subsidiary commences a tender offer to repurchase Indebtedness (the “Repurchased
Indebtedness”) and will be obligated to repurchase such Indebtedness for payment
in full, together with accrued and unpaid interest thereon, after the
satisfaction or waiver of any conditions of such tender offer, and in connection
therewith issues Indebtedness in the form of debt securities (the “New
Indebtedness”) the proceeds of which are to be used to repurchase the
Repurchased Indebtedness within 30 days of issuance of such New Indebtedness
(the “Period”), then to the extent, and solely so long as, the Company or any
Subsidiary either holds the proceeds of such New Indebtedness in escrow pursuant
to customary arrangements, or otherwise sets aside the proceeds of such New
Indebtedness in Dollars to fund such repurchase of Repurchased Indebtedness,
then the amount of such New Indebtedness shall be deemed for the purpose of this
definition to be reduced by the amount of the proceeds thereof that are so held
in escrow or set aside (solely to the extent and for so long as so held or set
aside, and not for the avoidance of doubt to the extent applied to repurchase
the Repurchased Indebtedness or applied for any other purpose other than the
repayment of the New Indebtedness); provided, further, that upon the end of the
Period, the deemed reduction of the New Indebtedness described above shall no
longer apply; provided, however, that if the definition of “Consolidated Net
Funded Indebtedness” in the 2018 Credit Agreement or any defined term used in
such definition is amended, restated, supplemented or otherwise modified after
the date hereof, including by means of any refinancing, refunding, renewal,
replacement or extension thereof, this definition, and any applicable definition
used herein, shall be automatically deemed to be revised to be consistent with
the amended, restated, supplemented or otherwise modified definition of
“Consolidated Net Funded Indebtedness” in the 2018 Credit Agreement or such
other defined term used therein.
“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Company and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period in accordance with GAAP.
“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Net Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the most recently completed Measurement Period.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Covered Entity” has the meaning specified in Section 10.24(b).
“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”
9

--------------------------------------------------------------------------------



“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) 2% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Eurodollar Rate Loan plus 2% per
annum, in each case to the fullest extent permitted by Applicable Laws.
“Defaulting Lender” means, subject to Section 2.11(b), any Lender that (a) has
failed to fund any portion of the Loans required to be funded by it hereunder
within two (2) Business Days of the date required to be funded by it hereunder
unless such Lender, acting reasonably and in good faith, notifies the
Administrative Agent that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding has not been
satisfied (specifically identified and including the particular default, if any)
or unless such failure has been cured, (b) has notified the Company, the
Administrative Agent or any other Lender that it does not intend to comply with
its funding obligations unless such Lender notifies the Administrative Agent
that such failure is the result of such Lender’s determination, acting
reasonably and in good faith, that one or more conditions precedent to funding
has not been satisfied (specifically identified and including the particular
default, if any) or has made a public statement to that effect with respect to
its funding obligations hereunder or generally under other agreements in which
it commits to extend credit, (c) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good faith dispute unless such failure has been cured, (d) has failed, within
three Business Days after request by the Administrative Agent, to confirm in a
manner satisfactory to the Administrative Agent that it will comply with its
funding obligations (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (d) upon receipt of such written confirmation by
the Administrative Agent and the Company), or (e)(i) has become or is insolvent
or has a parent company that has become or is insolvent, (ii) has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment, or (iii) has become the subject of a Bail-In
Action. Notwithstanding anything to the contrary above, a Lender will not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any
capital stock in such Lender or its parent company by any Governmental Authority
so long as such ownership interest does not result in or provide such Lender
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.11(b)) as of the
date established therefor by the
10

--------------------------------------------------------------------------------



Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company and each other Lender
promptly following such determination.
“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the target of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) of any property by any Person
(including any sale and leaseback transaction), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith. The term “Disposition”
shall not include (a) any issuance of Equity Interests or (b) any cash payments
otherwise permitted by this Agreement.
“Dividing Person” has the meaning specified in the definition of “Division.”
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
“Dollar” and “$” mean lawful money of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.07(b)(iii)).
“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or
11

--------------------------------------------------------------------------------



exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination; provided that Equity Interests shall
not include stock options, restricted stock units, restricted shares or other
awards granted under any equity compensation plan of the Company; provided
further that Indebtedness convertible or exchangeable into Equity Interests
shall not be deemed to be Equity Interests unless and until such Indebtedness is
so converted or exchanged.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means, as of any date of determination, any trade or business
(whether or not incorporated) that, as of such date of determination, is under
common control with the Company within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan (other than a Multiemployer Plan) or, to the knowledge of the
Company, a Multiemployer Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan (other than a Multiemployer Plan) or, to the knowledge of the
Company, a Multiemployer Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Company or any ERISA Affiliate
(where, for Multiemployer Plans, the occurrence of an imposition is to the
knowledge of the Company); provided that with respect to a Pension Plan or
Multiemployer Plan in which neither the Company nor any Subsidiary is a
participating or contributing employer, clauses (a) through (h) shall be to the
knowledge of the Company.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Rate” means:
(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for U.S. Dollars for a period equal in length to such Interest
Period (“LIBOR”) as published on the applicable Bloomberg screen page (or such
other commercially available source providing
12

--------------------------------------------------------------------------------



such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period;
(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and
(c) if the Eurodollar Rate shall be less than zero0.25%, such rate shall be
deemed zero0.25% for purposes of this Agreement.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.
“Event of Default” has the meaning specified in Section 8.01.
“Facility” means the 2020 Term Loan Facility or the 2021 Term Loan Facility, as
the context may require.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.
“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
“Fee Letters” means, collectively, (a) that certain fee letter dated as of
February 4, 2019 among the Company, Bank of America and Merrill Lynch, Pierce,
Fenner & Smith Incorporated (predecessor to BofA Securities, Inc.) and (b) those
certain other fee letters between the Company and any other Arranger.
“Financial Statements” means the consolidated balance sheet of the Company and
its Subsidiaries for the fiscal year ended December 31, 2017, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of the Company and its Subsidiaries, including the
notes thereto, as filed with the Company’s Form 10-K filed with the SEC by the
Company on February 28, 2018.
13

--------------------------------------------------------------------------------



“Finance Subsidiary” means any Subsidiary, whether now existing or hereafter
created or acquired, (a) of which at least ninety percent (90%) of all of the
issued and outstanding voting and beneficial Equity Interests are owned,
directly or indirectly, by the Company; (b) that has no material assets,
operations, revenues or cash flows other than those related to the incurrence,
administration and repayment of Indebtedness; and (c) whose Indebtedness is
guaranteed by the Company.
“Foreign Lender” has the meaning specified in Section 10.15(a)(i).
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied, except as otherwise provided in
Section 1.03.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Granting Lender” has the meaning specified in Section 10.07(g).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other monetary obligation payable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any monetary obligation of such Person, direct or indirect, (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other monetary obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other monetary obligation of the payment or performance of
such Indebtedness or other monetary obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment thereof
or to protect such obligee against loss in respect thereof (in whole or in
part), or (b) any Lien on any assets of such Person securing any Indebtedness or
other monetary obligation of any other Person, whether or not such Indebtedness
or other monetary obligation is assumed by such Person. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or
14

--------------------------------------------------------------------------------



determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.
“Impacted Loans” has the meaning specified in Section 3.03(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c) net obligations of such Person under any Swap Contract;
(d) all non-contingent obligations of such Person to pay the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business);
(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f) Capitalized Leases and Off Balance Sheet Obligations; and
(g) all Guarantees of such Person in respect of any of the foregoing;
provided that, shares of Mandatory Convertible Preferred Stock or any documents
or instruments in connection therewith, any refinancings or replacements thereof
and any similar issuances by the Company thereto, shall not constitute
Indebtedness hereunder.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or similar limited
liability entity organized under the laws of a jurisdiction other than the
United States or a state thereof) in which such Person is a general partner or a
joint venturer, unless such Indebtedness is expressly made non-recourse to such
Person. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of any Capitalized Leases or Off Balance Sheet Obligation as of any date
shall be deemed to be the amount of Attributable Indebtedness in respect thereof
as of such date.
“Indemnified Liabilities” has the meaning specified in Section 10.05.
“Indemnitees” has the meaning specified in Section 10.05.
“Information” has the meaning specified in Section 10.08.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any
15

--------------------------------------------------------------------------------



Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one week or one, two, three or
six months (or, if agreed by each applicable Lender under the applicable Loan,
twelve months) thereafter (in each case, subject to availability), as selected
by the Company in its Loan Notice; provided that:
(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the immediately preceding Business
Day;
(ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(iii) no Interest Period shall extend beyond the Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of related transactions) of assets
of another Person that constitute a business unit.
“IRS” means the United States Internal Revenue Service.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law, including, without
limitation all Environmental Laws.
“Lender” means (a) at any time on or prior to the last day of the Availability
Period, any Lender that has a Commitment at such time and (b) at any time
thereafter, any Lender that holds Loans at such time.
“Lender Party” means the Administrative Agent and each Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may
16

--------------------------------------------------------------------------------



from time to time notify the Company and the Administrative Agent, which office
may include any Affiliate of such Lender or any domestic or foreign branch of
such Lender or such Affiliate. Unless the context otherwise requires each
reference to a Lender shall include its applicable Lending Office.
“LIBOR” has the meaning specified in the definition of “Eurodollar Rate”.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent in consultation with
the Company, to reflect the adoption and implementation of such LIBOR Successor
Rate and to permit the administration thereof by the Administrative Agent in a
manner substantially consistent with market practice (or, if the Administrative
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines in consultation with the Company is reasonably
necessary in connection with the administration of this Agreement).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Limited Conditionality Acquisition” means any Acquisition that (a) is not
prohibited hereunder, (b) is financed in whole or in part with a substantially
concurrent incurrence of Indebtedness, and (c) is not conditioned on the
availability of, or on obtaining, third-party financing.
“Loan” means an extension of credit by a Lender to the Company under Article II
in the form of a term loan2020 Term Loan or a 2021 Term Loan.
“Loan Documents” means this Agreement, each Note, each Loan Notice and each Fee
Letter, and any amendments, modifications or supplements hereto or to any other
Loan Document or waivers hereof or to any other Loan Document.
“Loan Notice” means (a) a notice of a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which shall be substantially in the form of Exhibit A or
such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Company.
17

--------------------------------------------------------------------------------



“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Mandatory Convertible Preferred Stock” means the Company’s 5.00% Mandatory
Convertible Preferred Stock, Series A, par value $0.01 per share.
“Margin Regulations” means Regulations T, U and X of the FRB.
“Margin Stock” has the meaning specified in the Margin Regulations.
“Material Acquisition” means any Acquisition in which the purchase price, as
determined in accordance with GAAP, exceeds $250,000,000 as of the date of such
Acquisition.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, liabilities (actual or contingent),
operations or financial condition of the Company and its Subsidiaries taken as a
whole; (b) a material impairment of the ability of the Company to perform its
obligations under any Loan Document to which it is a party with respect to the
senior credit facility provided hereunder; (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against the Company of
any Loan Document to which it is a party with respect to the senior credit
facility provided hereunder; or (d) a material adverse effect upon the rights
and remedies of the Administrative Agent or any Lender under any Loan Document;
provided, that for the avoidance of doubt no aspect of the Mobility
Transactions, either individually or taken together, shall be deemed to have a
Material Adverse Effect.
“Maturity Date” means (a) for the 2020 Term Loan Facility, August 28, 2020 and
(b) for the 2021 Term Loan Facility May 30, 2021; provided, however, that if
such date is not a Business Day, the Maturity Date shall be the immediately
preceding Business Day.
“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Company then ended or then most recently
ended as the case may be.
“Mobility IPO” has the meaning set forth in the definition of “Mobility
Transactions.”
“Mobility IPO Transactions” means the Mobility IPO and the direct or indirect
funding of dividends, distributions or other payments payable to the Company
and/or its Subsidiaries (other than the Vontier Entities) in connection with the
Mobility IPO.
“Mobility Transactions” means the Company’s previously disclosed intentions to
dispose of the Company’s mobility and transportation business (the “Mobility
Business”) including, without limitation, by (a) conducting an initial public
offering or other offering of shares of (any such offering, the “Mobility IPO”),
and/or (b) distributing to the Company’s shareholders all or a portion of its
remaining equity interest in the Mobility Business, which may include a spin-off
of Mobility Business shares effected as a dividend to all the Company’s
shareholders, a split-off of Mobility Business shares in exchange for shares of
the Company or other securities, or any combination of the foregoing in one
transaction or in a series of transactions.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to
18

--------------------------------------------------------------------------------



make contributions, or during the preceding five plan years, has made or been
obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.
“Note” means a promissory note made by the Company in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Company arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Company or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Off Balance Sheet Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment) or (c) an agreement for the sale
of receivables or like assets creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, could be characterized as the indebtedness of such Person (without
regard to accounting treatment).
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Taxes” has the meaning specified in Section 3.01(b).
“Participant” has the meaning specified in Section 10.07(d).
“Participant Register” has the meaning specified in Section 10.07(c).
19

--------------------------------------------------------------------------------



“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
funding standards with respect to Pension Plans and set forth in Sections 412,
430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate or with respect to which the Company or
any ERISA Affiliate has any liability and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.
“Permitted Priority Amount” on any date of determination means an amount equal
to 15% of the Consolidated Net Assets of the Company and its Subsidiaries as of
the then most recently completed fiscal quarter of the Company prior to such
date.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Company or, with respect to any such plan that
is subject to the Pension Funding Rules, any ERISA Affiliate.
“Platform” has the meaning specified in Section 6.02.
“Pro Forma Basis” and “Pro Forma Effect” means, for purposes of calculating the
financial covenants set forth in Section 7.04 and for any transaction or
proposed transaction deemed to have occurred on and as of the first day of a
Measurement Period pursuant to Section 1.03(d), the following pro forma
adjustments, in each case arising out of events which are directly attributable
to such transaction or proposed transaction, are factually supportable and
expected to have a continuing impact, including cost savings resulting from
headcount reductions, facility closings or similar restructurings, as certified
by a Responsible Officer of the Company:
(a)in the case of any such transaction or proposed transaction that is a
Disposition, all income statement items (whether positive or negative)
attributable to the brand, business unit, product line, line of business,
division or facility or the Person subject to such Disposition shall be excluded
from the results of the Company and its Subsidiaries for such Measurement
Period;
(b) in the case of any such transaction or proposed transaction that is an
Investment (including any acquisition, whether by merger, consolidation or
otherwise), income statement items (whether positive or negative) attributable
to the brand, business unit, product line, line of business, division or
facility or the Person subject to such Investment shall be included in the
results of the Company and its Subsidiaries for such Measurement Period;
(c)in the case of any retirement of Indebtedness or any Indebtedness that was or
is to be repaid or refinanced in connection with such transaction or proposed
transaction, interest accrued on such Indebtedness during such Measurement
Period shall be excluded from the results of the Company and its Subsidiaries
for such Measurement Period (and to the extent not already excluded pursuant to
any other
20

--------------------------------------------------------------------------------



clause of this definition or pursuant to Section 1.03(d), the principal amount
of such Indebtedness shall also be excluded); and
(d)in the case of the incurrence or assumption of any Indebtedness in connection
with such transaction (other than any such Indebtedness to be repaid or
refinanced in accordance with clause (c) above) or proposed transaction,
interest shall be deemed to have accrued on such Indebtedness during such
Measurement Period (in the case of interest that accrues at a formula or
floating rate, at the rate in effect at the time of determination) and shall be
included in the results of the Company and its Subsidiaries for such Measurement
Period.
“Pro Rata Share” means, with respect to each Lender at any time, the percentage
(carried out to the ninth decimal place) represented by (a) at any time during
the Availability Period, such Lender’s Commitment at such time to the Aggregate
Commitments at such time and (b) thereafter, the principal amount of such
Lender’s Loans outstanding at such time to the aggregate principal amount of
Loans outstanding at such time, subject to adjustment as provided in Section
2.11; provided that if the Commitment of each Lender to make Loans has been
terminated pursuant to Section 8.02, or if the Availability Period has expired,
then the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof. The
initial Pro Rata Share of each Lender is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.02.
“Register” has the meaning specified in Section 10.07(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of (a) during the Availability Period, the aggregate unused
Commitments, and (b) upon the initial Borrowing pursuant to Section 2.01 and
thereafter, the aggregate Loans outstanding on such date; provided that, the
aggregate principal amount of the Loans outstanding at such time held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
21

--------------------------------------------------------------------------------



“Required 2020 Term Loan Lenders” means, as of any date of determination, 2020
Term Loan Lenders holding more than 50% of the 2020 Term Loan Facility on such
date; provided that the portion of the 2020 Term Loan Facility held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required 2020 Term Loan Lenders.
“Required 2021 Term Loan Lenders” means, as of any date of determination, 2021
Term Loan Lenders holding more than 50% of the 2021 Term Loan Facility on such
date; provided that the portion of the 2021 Term Loan Facility held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required 2021 Term Loan Lenders.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means (a) the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, chief accounting officer,
corporate controller, general counsel or any executive vice president of the
Company, (b) solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or any assistant secretary of the
Company and, (c) solely for purposes of notices given pursuant to Article II,
any other officer of the Company so designated by any of the foregoing officers
in a notice to the Administrative Agent or any other officer or employee of the
Company designated in or pursuant to an agreement between the Company and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of the Company shall be conclusively presumed to have been
authorized by all necessary corporate action on the part of the Company and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Company.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Company’s stockholders, partners or members (or the
equivalent Person thereof).
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P
Global, Inc. and any successor thereto.
“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury (“HMT”),
the Australian Government Department of Foreign Affairs and Trade, the
Government of Canada or The Hong Kong Monetary Authority.
“Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
22

--------------------------------------------------------------------------------



“Significant Subsidiary” means, each Subsidiary of the Company which as of the
most recently ended fiscal year of the Company contributed or was accountable
for at least 5% of the revenues of the Company and its Subsidiaries determined
on a consolidated basis for such year.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.
“SOFR-Based Rate” means SOFR or Term SOFR.
“SPC” has the meaning specified in Section 10.07(g).
“Specified Transaction” means (a) any Investment or series of related
Investments in Equity Interests or assets constituting a brand, business unit,
product line, line of business, division or facility of a Person or Persons,
made by the Company or any of its Subsidiaries, and (b) any Disposition or
series of related Dispositions of Equity Interests or assets constituting a
brand, business unit, product line, line of business, division or facility of a
Person or Persons made by the Company or any of its Subsidiaries.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
Controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company; provided, that, from and after the date of the occurrence of the
Mobility IPO Transactions, the Vontier Entities shall be excluded from any such
reference to a Subsidiary other than, solely to the extent that the Vontier
Entities otherwise qualify as Subsidiaries pursuant to the first sentence of
this definition, such references in Sections 5.05, 5.12, 5.13, 6.01, 10.05,
10.07, and 10.08, and, for purposes of such Sections, the related definitions
thereto.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
23

--------------------------------------------------------------------------------



“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Taxes” has the meaning specified in Section 3.01(a).
“Term Facility” means the 2020 Term Loan Facility or the 2021 Term Loan
Facility, or both, as the context may require.
“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.
“Threshold Amount” means $80,000,000.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or
Eurodollar Rate Loan.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.


“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to the Pension Funding Rules for the
applicable plan year.
“United States” and “U.S.” mean the United States of America.
“Vontier Entities” means Vontier Corporation, a Delaware corporation, and each
of its Subsidiaries.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule., and (b) with respect to the
24

--------------------------------------------------------------------------------



United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.
a.Other Interpretive Provisions. With reference to this Agreement and each other
Loan Document, unless otherwise specified herein or in such other Loan Document:
(1)The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(2) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.
i.Article, Section, Exhibit and Schedule references are to the Loan Document in
which such reference appears.
ii.The term “including” is by way of example and not limitation.
iii.The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(3)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(4)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(5)All references to any Person shall also refer to the successors and assigns
of such Person permitted hereunder.
(6)Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale or disposition, or similar term, shall be deemed to apply to a
division of or by a limited liability company, or an allocation of assets to a
series of a limited liability company (or the unwinding of such a division or
allocation), as if it were a merger, transfer, consolidation, amalgamation,
assignment, sale or disposition, or similar term, as applicable, to, of or with
a separate Person. Any division of a limited liability company shall constitute
a separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity).
b.Accounting Terms. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with GAAP applied on
a consistent basis, as in effect from time to time subject to Sections 1.03(b)
and (c), except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, (i) for purposes of determining compliance with any covenant
(including the computation of any financial
25

--------------------------------------------------------------------------------



covenant) contained herein, Indebtedness of the Company and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded and (ii) solely with respect to fiscal periods
of the Company commencing on or after January 1, 2018, the impact of FASB ASC
606  on revenue recognition shall be given effect.
(7)If at any time any change in GAAP (including the early adoption by the
Company of any provision of GAAP) would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either the Company or
the Required Lenders shall so request, the Administrative Agent, the Lenders and
the Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Company shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.
(8)Notwithstanding the foregoing, for the purposes of this Agreement, leases
shall continue to be classified and accounted for on a basis consistent with
GAAP as in effect as of December 31, 2017, notwithstanding any change in GAAP
related thereto (including pursuant to Accounting Standard Codification Topic
842) and the Company shall not be required to provide any reconciliation thereof
to GAAP.
(9)Pro Forma Determinations. Notwithstanding anything in this Agreement to the
contrary:
iv.all calculations of the financial covenants in Section 7.04 shall be made on
a Pro Forma Basis with respect to any Specified Transaction occurring during the
applicable Measurement Period;
v.if on any date of determination pro forma compliance with the requirements of
this Agreement is a condition precedent to the consummation of a proposed
transaction pursuant to any provision of this Agreement, then for that purpose
such compliance shall be determined on a Pro Forma Basis giving effect to (A)
such proposed transaction and (B) without duplication, any Specified Transaction
that has been consummated during the Measurement Period then most recently ended
for which financial statements have been delivered pursuant to Section 6.01 or
during the period following such Measurement Period and prior to such date, in
each case, as of the first day of such Measurement Period; and
vi.for each Specified Transaction that is consummated during any Measurement
Period, compliance with the requirements of this Agreement shall be determined
on a Pro Forma Basis giving effect to such Specified Transaction as of the first
day of such Measurement Period.
c.Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
26

--------------------------------------------------------------------------------



d.References to Agreements and Laws. Unless otherwise expressly provided herein,
(a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
e.Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).
f.Limited Conditionality Acquisitions. In the event that the Company notifies
the Administrative Agent in writing that any proposed Acquisition is a Limited
Conditionality Acquisition and that the Company wishes to test the conditions to
such Acquisition and the availability of Indebtedness that is to be used to
finance such Acquisition in accordance with this Section, then the following
provisions shall apply:
(a) any condition to such Acquisition or such Indebtedness that requires that no
Default or Event of Default shall have occurred and be continuing at the time of
such Acquisition or the incurrence of such Indebtedness, shall, if agreed to by
the lenders providing such Indebtedness, be satisfied if (i) no Default or Event
of Default shall have occurred and be continuing at the time of the execution of
the definitive purchase agreement, merger agreement or other acquisition
agreement governing such Acquisition and (ii) no Event of Default under any of
Sections 8.01(a), (b), (f) or (g) shall have occurred and be continuing both
before and after giving effect to such Acquisition and any Indebtedness incurred
in connection therewith (including such additional Indebtedness);
(b)  any condition to such Acquisition and/or such Indebtedness that the
representations and warranties in this Agreement and the other Loan Documents
shall be true and correct at the time of such Acquisition or the incurrence of
such Indebtedness may, if agreed to by the lenders providing such Indebtedness,
be limited by customary “SunGard” or other customary applicable “certain funds”
conditionality provisions, so long as all such representations and warranties in
this Agreement and the other Loan Documents are true and correct at the time of
the execution of the definitive purchase agreement, merger agreement or other
acquisition agreement governing such Acquisition;


(c) any financial ratio test or condition, may upon the written election of the
Company delivered to the Administrative Agent prior to the execution of the
definitive agreement for such Acquisition, be tested either (i) upon the
execution of the definitive agreement with respect to such Limited
Conditionality Acquisition or (ii) upon the consummation of the Limited
Conditionality Acquisition and related incurrence of Indebtedness, in each case,
after giving effect to the relevant Limited Conditionality Acquisition and
related incurrence of Indebtedness, on a Pro Forma Basis; provided that the
failure to deliver a notice under this Section 1.07(c) prior to the date of
execution of the definitive agreement for such Limited Conditionality
Acquisition shall be deemed an election to test the applicable financial ratio
under subclause (ii) of this Section 1.07(c); and
(d)  if the Company has made an election with respect to any Limited
Conditionality Acquisition to test a financial ratio test or condition at the
time specified in clause (c)(i) of this Section, then in connection with any
subsequent calculation of any ratio (other than the financial covenants tested
pursuant to Section 7.04) or basket on or following the relevant date of
execution of the definitive agreement with respect to such Limited
Conditionality Acquisition and prior to the
27

--------------------------------------------------------------------------------



earlier of (i) the date on which such Limited Conditionality Acquisition is
consummated or (ii) the date that the definitive agreement for such Limited
Conditionality Acquisition is terminated or expires without consummation of such
Limited Conditionality Acquisition, any such ratio (other than the financial
covenants tested pursuant to Section 7.04) or basket shall be required to be
satisfied (x) on a Pro Forma Basis assuming such Limited Conditionality
Acquisition and other transactions in connection therewith (including the
incurrence or assumption of Indebtedness) have been consummated and (y) assuming
such Limited Conditionality Acquisition and other transactions in connection
therewith (including the incurrence or assumption of Indebtedness) have not been
consummated.
The foregoing provisions shall apply with similar effect during the pendency of
multiple Limited Conditionality Acquisitions such that each of the possible
scenarios is separately tested. Notwithstanding anything to the contrary herein,
in no event shall there be more than two Limited Conditionality Acquisitions at
any time outstanding.
g.Interest Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any rate that is
an alternative or replacement for or successor to any of such rate (including,
without limitation, any LIBOR Successor Rate) or the effect of any of the
foregoing, or of any LIBOR Successor Rate Conforming Changes.
ARTICLE II.the COMMITMENTS and BORROWING
h.Loans. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make up to two loans to the Company, on any Business Day
during the Availability Period, in an aggregate amount not to exceed such
Lender’s Commitment. Such Borrowing shall consist of Loans made simultaneously
by the Lenders in accordance with their respective Pro Rata Share. Amounts
borrowed under this Section 2.01 and repaid or prepaid may not be reborrowed.
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.
i.Borrowings, Conversions and Continuations of Loans.
(10)Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Company’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone or (B) a Loan Notice, provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Loan Notice.
Each such notice must be received by the Administrative Agent not later than
12:00 noon (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof. Each Loan Notice shall
specify (i) whether the Company is requesting a Borrowing, a conversion of Loans
from one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the
28

--------------------------------------------------------------------------------



Interest Period with respect thereto. If the Company fails to specify a Type of
Loan in a Loan Notice then the applicable Loans shall be made as Base Rate
Loans. If the Company fails to give a timely notice requesting a conversion or
continuation of a Eurodollar Rate Loan, then the applicable Loans shall be
continued as Eurodollar Rate Loans with an Interest Period of one month. If the
Company requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.
(11)Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Pro Rata Share of the applicable Loans,
and if no timely notice of a conversion or continuation is provided by the
Company, the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans as described in the preceding
subsection. Each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 2:00 p.m. on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02, the Administrative Agent shall make all funds so received
available to the Company in like funds as received by the Administrative Agent
either by (i) crediting the account of the Company on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Company.
(12)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.
(13)The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error. At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Company and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.
(14)After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect.
(15)On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Loans comprising any Borrowing shall be reduced, by payment or prepayment
or otherwise, to less than $5,000,000, such Loans shall, on the last day of the
then existing Interest Period therefor, automatically be converted into Base
Rate Loans.
(16)Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all or any portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Company, the Administrative Agent and such Lender.
j.Prepayments. The Company may, upon notice from the Company to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part
29

--------------------------------------------------------------------------------



without premium or penalty; provided that (i) such notice must be in a form
reasonably acceptable to the Administrative Agent and be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans, and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof; (iii)  any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding;
and (iv) any such notice may be conditioned upon the effectiveness of other
Indebtedness or the occurrence of one or more other transactions or events. Each
such notice shall specify the date and amount of such prepayment and the Type(s)
of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Pro Rata Share of such prepayment (based on such Lender’s Pro Rata
Share). If such notice is given by the Company, the Company shall irrevocably
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
prepayment of the outstanding Loans pursuant to this Section 2.03 shall be
applied to the outstanding principal amount under the relevant Facility as
directed by the Company (or, in the absence of specification, ratably between
the 2020 Term Loan Facility and the 2021 Term Loan Facility), and subject to
Section 2.11, each such prepayment shall be paid to the Lenders in accordance
with their respective Pro Rata Shares in respect of each of the relevant
Facilities.
k.Reduction of Commitments.
(17)Optional. The Company may, upon notice to the Administrative Agent,
terminate the Aggregate Commitments, or from time to time permanently reduce the
Aggregate Commitments; provided that (i) any such notice shall be received by
the Administrative Agent not later than 11:00 a.m. five Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof, and (iii) any such notice may be conditioned upon the
effectiveness of other Indebtedness or the occurrence of one or more other
transactions or events. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Commitments. Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Pro Rata Share. All fees accrued
until the effective date of any termination of the Aggregate Commitments shall
be paid on the effective date of such termination.
(18)Mandatory. The Aggregate Commitments shall be automatically and permanently
reduced to zero on the earlier to occur of (a) 1:00 p.m. on the last day of the
Availability Period and (b) upon the second Borrowing of Loans pursuant to
Section 2.01.
a.Repayment of Loans.
(1)2.05 Repayment of Loans. The Company shall repay to the 2020 Term Loan
Lenders on the Maturity Date for the 2020 Term Loan Facility the aggregate
principal amount of all 2020 Term Loans made to the Company outstanding on such
date.
(2)The Company shall repay to the 2021 Term Loan Lenders on the Maturity Date
for the 2021 Term Loan Facility the aggregate principal amount of all 2021 Term
Loans outstanding on such date.
30

--------------------------------------------------------------------------------



b.Interest. Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.
(3)If any amount payable by the Company under any Loan Document is not paid when
due (after giving effect to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such overdue amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Applicable Laws. Furthermore,
upon the request of the Required Lenders, while any other Event of Default
exists, the Company shall pay interest on the principal amount of all
outstanding Obligations at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by Applicable Laws.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.
(4)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. On each Interest Payment Date for a Base Rate Loan, interest accrued on
such Loan to but excluding such Interest Payment Date shall be due and payable.
Interest hereunder shall be due and payable in accordance with the terms hereof
before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
c.Computation of Interest and Fees. All computations of interest for Base Rate
Loans shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.09(a),
bear interest for one day.
d.Evidence of Debt. The Borrowings made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Borrowings made by the Lenders to the Company and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Company
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender to the Company made
through the Administrative Agent, the Company shall execute and deliver to such
Lender (through the Administrative Agent) a Note, which shall evidence such
Lender’s Loans to the Company in addition to such accounts or records. Each
Lender may attach schedules to a Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
e.Payments Generally. All payments to be made by the Company shall be made free
and clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Company hereunder shall be made to the Administrative Agent, for
the account of the respective Lenders to which such payment is owed,
31

--------------------------------------------------------------------------------



at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein. The Administrative
Agent will promptly on the same Business Day thereof distribute to each Lender
its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by 2:00 p.m. by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 2:00
p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.
(5)If any payment to be made by the Company shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.
(6)Unless the Company or any Lender has notified the Administrative Agent, prior
to the time any payment is required to be made by it to the Administrative Agent
hereunder, that the Company or such Lender, as the case may be, will not make
such payment, the Administrative Agent may assume that the Company or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:
vii.if the Company failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the Federal Funds Rate; and
viii.if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Company to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the Federal Funds Rate. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan, as
the case may be, included in the applicable Borrowing. If such Lender does not
pay such amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Company, and the
Company shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Company may have
against any Lender as a result of any default by such Lender hereunder.
A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.
(7)If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender to the Company as provided in the foregoing provisions
of this Article II, and such funds are not made available to the Company by the
Administrative Agent because the conditions to the applicable Borrowing set
forth in Article IV are not satisfied or waived in
32

--------------------------------------------------------------------------------



accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.
(8)The obligations of the Lenders hereunder to make Loans are several and not
joint. The failure of any Lender to make any Loan on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Loan.
(9)Nothing herein shall be deemed to obligate any Lender to obtain the funds for
any Loan in any particular place or manner or to constitute a representation by
any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
f.Sharing of Payments. If, other than as expressly provided elsewhere herein,
any Lender shall obtain on account of the Loans made by it, any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them as shall be necessary to cause such purchasing Lender
to share the excess payment in respect of such Loans pro rata with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, without interest thereon. The Company agrees that
any Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of set-off, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Company in the amount of
such participation. The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section and will in each case notify the Lenders following
any such purchases or repayments. Each Lender that purchases a participation
pursuant to this Section shall from and after such purchase have the right to
give all notices, requests, demands, directions and other communications under
this Agreement with respect to the portion of the Obligations purchased to the
same extent as though the purchasing Lender were the original owner of the
Obligations purchased. The provisions of this Section shall not be construed to
apply to (x) any payment made by or on behalf of the Company pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than an
assignment to the Company or any Affiliate thereof (as to which the provisions
of this Section shall apply).
The Company consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Company rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Company in the amount of
such participation.
g.Defaulting Lenders. Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
33

--------------------------------------------------------------------------------



ix.Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01 and in the definition of “Required
Lenders,” “Required 2020 Term Loan Lenders” and “Required 2021 Term Loan
Lenders.”.
x.Defaulting Lender Waterfall. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender under any Loan Document (whether voluntary or mandatory, at maturity,
pursuant to Article VIII or otherwise) or received by the Administrative Agent
from a Defaulting Lender pursuant to Section 10.09 shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Company may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Company as a result of any judgment of a
court of competent jurisdiction obtained by the Company against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
at a time when the conditions set forth in Section 4.01 were satisfied or
waived, such payment shall be applied solely to pay the Loans of all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans are held by
the Lenders pro rata in accordance with the Commitments hereunder. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.
(10)Defaulting Lender Cure. If the Company and the Administrative Agent agree in
their sole discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary,
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Company while that Lender was a Defaulting Lender;
and provided further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
34

--------------------------------------------------------------------------------



h.Increase in Commitments. Request for Increase. The Company may, from time to
time, request by notice to the Administrative Agent (x) during the Availability
Period one or more increases of the Commitments (each, a “Term Loan Commitment
Increase”) or (y) after the Availability Period has ended one or more term loan
tranches to be made available to the Company (each, an “Incremental Term Loan”;
each Incremental Term Loan and each Term Loan Commitment Increase, collectively,
referred to as the “Incremental Increases”); provided that (i) the principal
amount for all such Incremental Increases in the aggregate since the Closing
Date (including the then requested Incremental Increase) shall not exceed
$500,000,000; (ii) any such request for an Incremental Increase shall be in a
minimum amount of $50,000,000 (or a lesser amount in the event such amount
represents all remaining availability under this Section) and the Company may
make a maximum of two such requests; (iii) no Term Loan Commitment Increase
shall increase any Lender’s Commitment without the consent of such Lender; (iv)
each Incremental Term Loan shall have an Applicable Rate or pricing grid as
determined by the Lenders providing such Incremental Term Loans and the Company;
and (v) except as provided above, all other terms and conditions applicable to
any Incremental Term Loan shall be reasonably satisfactory to the Administrative
Agent, the applicable Lenders providing such Incremental Term Loan and the
Company (it being understood that if any terms taken as a whole are materially
more favorable to the applicable Lenders providing such Incremental Term Loan
than those applicable under this Agreement, as reasonably determined by the
Administrative Agent, then that shall constitute a reasonable basis for the
Administrative Agent not to be satisfied with such terms).
(11)Process for Increase. Incremental Increases may be (but shall not be
required to be) provided by any existing Lender, in each case on terms permitted
in this Section 2.12 and otherwise on terms reasonably acceptable to the Company
and the Administrative Agent, or by any other Person that qualifies as an
Eligible Assignee (each such other Person, an “Additional Lender”) pursuant to a
joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent; provided that (i) the Administrative Agent shall have
consented (in each case, such consent not to be unreasonably withheld, delayed
or conditioned) to each proposed Additional Lender providing such Incremental
Increase to the extent the Administrative Agent would be required to consent to
an assignment to such Additional Lender pursuant to Section 10.07(b)(iii);
provided, that the Company shall not be required to offer or accept commitments
from existing Lenders for any Incremental Increase. No Lender shall have any
obligation to increase its Commitment or participate in any Incremental Term
Loan, as the case may be, and no consent of any Lender, other than the Lenders
agreeing to provide any portion of an Incremental Increase, shall be required to
effectuate such Incremental Increase.
(12)Effective Date and Allocations. The Administrative Agent and the Company
shall determine the effective date of any Incremental Increase (the “Increase
Effective Date”), which shall be a date not less than ten Business Days after
the date on which such notice is delivered to the Administrative Agent. The
Administrative Agent shall promptly notify the Company and the Lenders of the
final allocation of such Incremental Increase and the Increase Effective Date.
(13)Conditions to Effectiveness of Increase.
xi.As a condition precedent to each Incremental Increase, the Company shall (x)
deliver to the Administrative Agent a certificate of the Company, dated as of
the Increase Effective Date, signed by a Responsible Officer of the Company and
(A) certifying and attaching the resolutions adopted by the Company approving or
consenting to such Incremental Increase and (B) certifying that (1) both before
and immediately after giving effect to such Incremental Increase, as of the
Increase
35

--------------------------------------------------------------------------------



Effective Date no Default or Event of Default shall exist and be continuing, (2)
immediately after giving effect to such Incremental Increase, as of the Increase
Effective Date the Company shall be in pro forma compliance (after giving effect
to the incurrence of such Incremental Increase and the use of proceeds thereof)
with each of the financial covenants contained in Section 7.04 and (3) the
representations and warranties of the Company contained in Article V or any
other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, are true and correct in all
material respects (or, with respect to representations and warranties modified
by a materiality or Material Adverse Effect standard, in all respects) on and as
of the Increase Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects (or, with respect to representations
and warranties modified by a materiality or Material Adverse Effect standard, in
all respects) as of such earlier date, and except that for purposes of this
clause (i)(B)(3), the representations and warranties contained in Sections
5.05(a) and (b) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a) and (b), respectively; provided that if such
Incremental Increase is being provided in connection with a Limited
Conditionality Acquisition, such certificate shall provide that the above
requirements were satisfied in accordance with Section 1.07 and (y)(A) upon the
reasonable request of any Lender made at least five days prior to the date of
such extension, the Company shall have provided to such Lender the documentation
and other information so requested in connection with applicable “know your
customer” and anti-money-laundering rules and regulations, including the Act, in
each case at least two days prior to the Increase Effective Date and (B) at
least five days prior to the date of such extension, if the Company qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation, the Company
shall deliver a Beneficial Ownership Certification. In addition, as a condition
precedent to each Incremental Increase, the Company shall deliver or cause to be
delivered such other officer’s certificates, Organization Documents and legal
opinions of the type delivered on the Closing Date as are reasonably requested
by, and in form and substance reasonably satisfactory to, the Administrative
Agent (it being agreed that the forms delivered on the Closing Date are
satisfactory).
xii.Each Term Loan Commitment Increase shall have the same terms as the
outstanding Loans and be part of the existing credit facility hereunder. Upon
each Term Loan Commitment Increase (x) each Lender having a Commitment
immediately prior to such increase will automatically and without further act be
deemed to have assigned to such Lender providing a portion of the Term Loan
Commitment Increase (each, a “Term Loan Commitment Increase Lender”) in respect
of such increase, and (y) if, on the date of such increase there are any Loans
outstanding, the Lenders shall make such payments among themselves as the
Administrative Agent may reasonably request to the extent necessary to keep the
outstanding Loans ratable with any revised Pro Rata Share of the credit facility
arising from such Term Loan Commitment Increase, and the Company shall pay to
the applicable Lenders any amounts required to be paid pursuant to Section 3.05
in connection with such payments among the Lenders as if such payments were
effected by prepayments of Loans.
xiii.To the extent that any Incremental Increase shall take the form of an
Incremental Term Loan, this Agreement may be amended to the extent necessary
36

--------------------------------------------------------------------------------



(without the need to obtain the consent of any Lender other than the Lenders
providing such Incremental Term Loans), in form and substance reasonably
satisfactory to the Administrative Agent, the Required Lenders and the Company,
to include such terms as are customary for a term loan commitment, including
mandatory prepayments, assignments and voting provisions; provided that (i) if
any terms taken as a whole are materially more favorable to the applicable
Lenders providing such Incremental Term Loan than those applicable under this
Agreement, as reasonably determined by the Administrative Agent, then that shall
constitute a reasonable basis for the Administrative Agent not to be satisfied
with such terms or amendment and (ii) no such terms or amendment shall
contravene any of the terms of the then existing Loan Documents. On any Increase
Effective Date on which any Incremental Increase in the form of an Incremental
Term Loan is effective, subject to the satisfaction of the terms and conditions
in this Section 2.12, each Lender of such Incremental Term Loan shall make an
amount equal to its commitment to such Incremental Term Loan available to the
Company, in a manner consistent with Borrowings hereunder.
xiv.As a condition precedent to each Incremental Increase, all fees and expenses
relating to each Incremental Increase, to the extent then due and payable, shall
have been paid in full.
(14)Conflicting Provisions. This Section 2.12 shall supersede any provisions in
Section 2.10 or 10.01 to the contrary.
(15)Revised Pro Rata Shares. If any such increase has become effective, on the
Increase Effective Date the Administrative Agent shall notify each Lender of
their revised Pro Rata Shares after giving effect to such increase.
ARTICLE III.TAXES, YIELD PROTECTION AND ILLEGALITY
i.Taxes. Any and all payments by the Company to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its
overall net income, branch profits taxes, back-up withholding taxes, and
franchise or other similar taxes imposed on it, by the jurisdiction (or any
political subdivision thereof) under the Laws of which the Administrative Agent
or such Lender, as the case may be, is organized, maintains a lending office or
does business (other than doing business solely as a result of entering into
this Agreement, performing any obligations hereunder, receiving any payments
hereunder or enforcing any rights hereunder) (all such non-excluded taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and liabilities being hereinafter referred to as “Taxes”). If the
Company shall be required by any Laws to deduct any Taxes from or in respect of
any sum payable under any Loan Document to the Administrative Agent or any
Lender, (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section), each of the Administrative Agent and such Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Company shall make such deductions, (iii) the
Company shall pay the full amount deducted to the relevant taxation authority or
other authority in accordance with Applicable Laws, and (iv) to the extent
reasonably practicable, within 30 days after the date of such payment, the
Company shall
37

--------------------------------------------------------------------------------



furnish to the Administrative Agent (which shall forward the same to such
Lender) the original or a certified copy of a receipt evidencing payment
thereof.
(16)In addition, the Company agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made by the Company under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).
(17)If the Company shall be required to deduct or pay any Taxes or Other Taxes
from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Company shall also pay to the
Administrative Agent or to such Lender, as the case may be, at the time such
amount is paid, such additional amount as is necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional amounts payable under this Section) the
Administrative Agent or such Lender receives an amount equal to the sum it would
have received if such Taxes or Other Taxes had not been imposed.
(18)The Company agrees to indemnify the Administrative Agent and each Lender for
(i) the full amount of Taxes and Other Taxes (including any Taxes or Other Taxes
imposed or asserted by any jurisdiction on amounts payable under this Section)
paid by the Administrative Agent and such Lender, (ii) amounts payable under
Section 3.01(c) and (iii) any liability (including additions to tax, penalties,
interest and expenses) arising therefrom or with respect thereto. Payment under
this subsection (d) shall be made within 30 days after the date the Lender or
the Administrative Agent makes a written demand therefor, which demand shall be
made within 90 days of the date such Lender or the Administrative Agent pays
such Taxes or Other Taxes to the relevant Governmental Authority.
(19)Without limiting the obligations of the Lenders under Section 10.15
regarding delivery of certain forms and documents to establish such Lender’s
status for U.S. withholding tax purposes, each Lender agrees promptly to deliver
to the Administrative Agent or the Company, as the Administrative Agent or the
Company shall reasonably request, on or prior to the Closing Date, and in a
timely fashion thereafter, such other documents and forms required by any
relevant taxing authorities under the Laws of any other jurisdiction, duly
executed and completed by such Lender, as are required under such Laws to
confirm such Lender’s entitlement to any available exemption from, or reduction
of, applicable withholding taxes in respect of all payments to be made to such
Lender outside of the U.S. by the Company pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in such
other jurisdiction. Each Lender shall promptly (i) notify the Administrative
Agent of any change in circumstances which would modify or render invalid any
such claimed exemption or reduction, and (ii) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of Applicable Laws of any such jurisdiction
that the Company make any deduction or withholding for taxes from amounts
payable to such Lender. Additionally, the Company shall promptly deliver to the
Administrative Agent or any Lender, as the Administrative Agent or any Lender
shall reasonably request, on or prior to the Closing Date, and in a timely
fashion thereafter, such documents and forms required by any relevant taxing
authorities under the Laws of any jurisdiction, duly executed and completed by
the Company, as are required to be furnished by such Lender or the
Administrative Agent under such Laws in connection with any payment by the
Administrative Agent or any Lender of Taxes or Other Taxes, or otherwise in
connection with the Loan Documents, with respect to such jurisdiction.
38

--------------------------------------------------------------------------------



(20)If and to the extent that any Lender or the Administrative Agent, in its
sole discretion (exercised in good faith), determines that it has received or
been granted a credit against, relief from, a refund or remission of, or a
repayment of, any Taxes or Other Taxes in respect of which it has received
additional payments under this Section 3.01, and such credit, refund, relief or
remission has been obtained, utilized and fully retained by such Lender or the
Administrative Agent on an affiliated group basis, then such Lender or the
Administrative Agent shall pay to the Company an amount which such Lender or the
Administrative Agent determines, in its sole discretion (exercised in good
faith) will leave it, after the payments, in the same after-tax position as it
would have been in had the payments required under this Section 3.01 not been
required to be made by the Company; provided however that (i) such Lender or the
Administrative Agent shall be the sole judge of the amount of such credit,
refund, relief or remission and the date on which it is received; (ii) such
Lender or the Administrative Agent shall not be obliged to disclose information
regarding its tax affairs or tax computations; (iii) nothing in this
Section 3.01(f) shall interfere with such Lender’s or the Administrative Agent’s
right to manage its tax affairs in whatever manner it sees fit; and (iv) if such
Lender or the Administrative Agent shall subsequently determine that it has lost
all or a portion of such tax credit, refund, relief or remission, the Company
shall promptly remit to such Lender or the Administrative Agent the amount
certified by such Lender or the Administrative Agent to be the amount necessary
to restore such Lender or the Administrative Agent to the position it would have
been in if no payment had been made pursuant to this Section.
(21)The Company’s obligations to indemnify a Foreign Lender or pay additional
amounts to a Foreign Lender under this Section 3.01 are subject to Section
10.15(a)(iii).
(22)For purposes of determining withholding Taxes imposed under FATCA, from and
after the Closing Date, the Company and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i). Each Lender shall deliver to
the Company and the Administrative Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Company or the
Administrative Agent such documentation prescribed by Applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Company or the Administrative Agent as
may be necessary for the Company and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  For purposes of this Section 3.01(h), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(23)Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.
(24)For purposes of this Section 3.01, the term “Applicable Law” includes FATCA.
j.Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, any
39

--------------------------------------------------------------------------------



obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Company that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Company shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or convert all such Eurodollar Rate Loans of such
Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or promptly, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans. Upon any such prepayment or conversion, the
Company shall also pay accrued interest on the amount so prepaid or converted.
Each Lender agrees to designate a different Lending Office if such designation
will avoid the need for such notice and will not, in the reasonable and good
faith judgment of such Lender, otherwise be materially disadvantageous to such
Lender.
k.Inability to Determine Rates.
(25)Except in the case of circumstances described in Section 3.03(c), if in
connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof, as applicable, (i) the Administrative Agent determines
that (A) Dollar deposits are not being offered to banks in the London interbank
Eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (B) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan (in each case with respect to this clause (i), “Impacted Loans”),
or (ii) the Administrative Agent or the Required Lenders determine that for any
reason the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Company and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to
the extent of the affected Eurodollar Rate Loans or Interest Periods), and (y)
in the event of a determination described in the preceding sentence with respect
to the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (or, in the case of a determination by
the Required Lenders described in clause (ii) of Section 3.03(a), until the
Administrative Agent upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Company may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
(26)Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 3.03(a), the Administrative
Agent, in consultation with the Company, may establish an alternative interest
rate for the Impacted Loans, in which case, such alternative rate of interest
shall apply with respect to the Impacted Loans until (1) the Administrative
Agent revokes the notice delivered with respect to the Impacted Loans under
clause (i) of Section 3.03(a), (2) the Required Lenders notify the
Administrative Agent and the Company that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Company
written notice thereof.
40

--------------------------------------------------------------------------------



(27)Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, including Section 3.03(a) above, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Company or the Required Lenders notify the Administrative Agent (with, in
the case of the Required Lenders, a copy to the Company) that the Company or the
Required Lenders (as applicable) have determined that:
xv.adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
xvi.the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or
xvii.syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR;
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 3.03 with (x) one or
more SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
and, in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated (the
“Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and any
such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Company unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders (A) in the case of an amendment to replace LIBOR with a
rate described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be
41

--------------------------------------------------------------------------------



utilized in determining the Base Rate. Upon receipt of such notice, the Company
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods), or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than
zero0.25% for purposes of this Agreement.
In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes in the discretion of the Administrative Agent and in
consultation with the Company will become effective without any further action
or consent of any other party to this Agreement; provided that, with respect to
any such amendment, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Rate Conforming Changes to the Lenders
reasonably promptly after such amendment becomes effective.
l.Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Loans. If any Lender reasonably determines that as a result of any Change
in Law, or such Lender’s compliance therewith, there shall be any increase in
the cost to such Lender of agreeing to make or making, converting to,
continuing, funding, maintaining or participating in Eurodollar Rate Loans, or a
reduction in the amount received or receivable by such Lender in connection with
any of the foregoing (excluding for purposes of this subsection (a) any such
increased costs or reduction in amount resulting from (i) Taxes or Other Taxes
(as to which Section 3.01 shall govern), (ii) changes in the basis of taxation
of overall net income or overall gross income by the United States or any
foreign jurisdiction or any political subdivision of either thereof under the
Laws of which such Lender is organized or has its Lending Office or does
business (other than doing business solely as a result of entering into this
Agreement, performing any obligations hereunder, receiving any payments
hereunder or enforcing any rights hereunder) and (iii) reserve requirements
contemplated by Section 3.04(c)), then from time to time upon demand of such
Lender (with a copy of such demand to the Administrative Agent), the Company
shall pay to such Lender such additional amounts as will compensate such Lender
for such increased cost or reduction; provided, (x) such Lender shall be
generally seeking, or intending generally to seek, comparable compensation from
similarly situated borrowers under similar credit facilities (to the extent such
Lender has the right under such similar credit facilities to do so) with respect
to such Change in Law regarding such increased cost or reduction and (y) that
such additional amounts shall not be duplicative of any amounts to the extent
otherwise paid by the Company under any other provision of this Agreement
(including any reserve requirements included in determining the Eurodollar
Rate).
(28)If any Lender reasonably determines that any Change in Law affecting such
Lender or any Lending Office of such Lender or such Lender’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding
42

--------------------------------------------------------------------------------



company with respect to capital adequacy), then from time to time, upon demand
of such Lender (with a copy of such demand to the Administrative Agent) the
Company will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered; provided, that (x) such Lender shall be generally seeking, or
intending generally to seek, comparable compensation from similarly situated
borrowers under similar credit facilities (to the extent such Lender has the
right under such similar credit facilities to do so) with respect to such Change
in Law regarding such increased cost or reduction and (y) such additional
amounts shall not be duplicative of any amounts to the extent otherwise paid by
the Company under any other provision of this Agreement (including any reserve
requirements included in determining the Eurodollar Rate).
(29)The Company shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurodollar funds or deposits, additional interest on the unpaid
principal amount of each Eurodollar Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Company shall have received at least 15 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 15 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 15 days from receipt of such
notice.
(30)Each Lender agrees to use reasonable efforts to designate a different
Lending Office if, in the reasonable and good faith judgment of such Lender,
such designation will avoid the need for the Company to pay any additional
amount, or will reduce the amount required to be paid by the Company, pursuant
to this Section 3.04 to such Lender and will not otherwise be materially
disadvantageous to such Lender. The Company hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation.
(31)Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Company shall not be required to
compensate a Lender pursuant to this Section 3.04 for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased cost
or reduction is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
m.Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(32)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(33)any failure by the Company (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company; or
(34)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Company pursuant to
Section 10.16;
43

--------------------------------------------------------------------------------



excluding any loss of anticipated profits, but including any foreign exchange
losses and any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan, from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract. The Company shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Company to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the offshore interbank market for a comparable amount and
for a comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.
n.Matters Applicable to all Requests for Compensation. A certificate of the
Administrative Agent or any Lender claiming compensation under this Article III
and setting forth the additional amount or amounts to be paid to it hereunder
shall be conclusive in the absence of manifest error. In determining such
amount, the Administrative Agent or such Lender may use any reasonable averaging
and attribution methods.
(35)Each Lender may make any Loan to the Company through any Lending Office,
provided that the exercise of this option shall not affect the obligation of the
Company to repay the Loan in accordance with the terms of this Agreement. If any
Lender requests compensation under Section 3.04, or the Company is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then such Lender shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if such designation or assignment would
reasonably be expected to (i) eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
not subject such Lender to any unreimbursed cost or expense. The Company hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(36)Upon any Lender’s making a claim for compensation under Section 3.01 or 3.04
and, in each case, such Lender declining or being unable to designate a
different Lending Office in accordance with Section 3.06(b), or if any Lender is
a Defaulting Lender pursuant to Section 2.11, the Company may replace such
Lender in accordance with Section 10.16.
o.Survival. All of the Company’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder and resignation of the Administrative Agent.
ARTICLE IV.CONDITIONS PRECEDENT
p.Conditions to Effectiveness. The effectiveness of this Agreement is subject to
satisfaction of the following conditions precedent:
(37)The Administrative Agent’s receipt of the following, each of which shall be
originals, facsimiles or electronic (pdf.) transmissions (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the Company, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing
44

--------------------------------------------------------------------------------



Date) and each in form and substance reasonably satisfactory to the
Administrative Agent, its legal counsel and each of the Lenders:
xviii.executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Company;
xix.Notes executed by the Company in favor of each Lender requesting Notes;
xx.such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Company as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents;
xxi.such documents and certifications as the Administrative Agent may reasonably
require to evidence that the Company is duly organized or formed, and is validly
existing, in good standing in its jurisdiction of organization, including
certified copies of the Company’s Organization Documents and certificates of
good standing;
xxii.a favorable opinion of Wilmer Cutler Pickering Hale and Dorr LLP, counsel
to the Company, addressed to the Administrative Agent and each Lender, in the
form set forth in Exhibit E;
xxiii.a certificate signed by a Responsible Officer of the Company certifying,
as of the Closing Date, (A) that the conditions specified in Sections 4.02(a)
and (b) have been satisfied, (B) that there has been no event or circumstance
since the date of the Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect, and (C) the current Debt Ratings;
xxiv.upon the reasonable request of any Lender made at least 3 days prior to the
Closing Date, the Company shall have provided to such Lender the documentation
and other information so requested in connection with applicable “know your
customer” and anti-money-laundering rules and regulations, including the Act, in
each case at least two days prior to the Closing Date; and
xxv.at least two days prior to the Closing Date, if the Company qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, the Company
shall deliver to each requesting Lender a Beneficial Ownership Certification;
and
xxvi.such other assurances, certificates, documents, consents or opinions as the
Administrative Agent or the Required Lenders reasonably may require.
(38)Any fees required to be paid on or before the Closing Date pursuant to the
Loan Documents shall have been paid.
(39)Unless waived by the Administrative Agent, the Company shall have paid all
Attorney Costs of the Administrative Agent to the extent invoiced at least two
Business Day prior to the Closing Date, plus such additional amounts of Attorney
Costs as shall constitute its reasonable estimate of Attorney Costs incurred or
to be incurred by it through the closing proceedings (provided that (i) such
estimate shall not thereafter preclude a final settling of accounts between the
Company and the Administrative Agent and (ii) the Administrative Agent may in
its discretion waive this condition without obtaining the consent of the
Required Lenders).
45

--------------------------------------------------------------------------------



(40)Without limiting the generality of the provisions of Section 9.04, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
q.Conditions to All Borrowings. Subject to Section 1.07, the obligation of each
Lender to honor any Loan Notice (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:
(41)The representations and warranties of the Company contained in Article V or
any representations and warranties of the Company in any other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects
(provided that such materiality qualifier shall not apply to the extent that any
such representation or warranty is already qualified or modified by materiality
in the text thereof), on and as of the date of such Borrowing (or, for the
purposes of Section 4.01(a)(vi), as of the Closing Date), except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (provided
that such materiality qualifier shall not apply to the extent that any such
representation or warranty is already qualified or modified by materiality in
the text thereof) as of such earlier date, and except that for purposes of this
Section 4.02, (i) the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 and (ii) the representations and warranties in subsection (c) of
Section 5.05, subsection (b) of Section 5.06, and Section 5.10 need only be true
and correct on and as of the Closing Date.
(42)No Default shall exist, or would result from such proposed Borrowing (or,
for the purposes of Section 4.01(a)(vi), from the occurrence of the Closing
Date).
(43)The Administrative Agent shall have received a Loan Notice in accordance
with the requirements hereof.
Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurodollar Rate Loans) submitted by the
Company shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Borrowing or as of such earlier date, as applicable.
ARTICLE V.REPRESENTATIONS AND WARRANTIES
The Company represents and warrants to the Administrative Agent and the Lenders
that:
r.Existence, Qualification and Power; Compliance with Laws. The Company (a) is
duly organized or formed, validly existing and in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents,
(c) is duly qualified and is licensed and in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and
46

--------------------------------------------------------------------------------



(d) is in compliance with all Laws; except in each case referred to in clause
(b)(i), (c) or (d), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
s.Authorization; No Contravention. The execution, delivery and performance by
the Company of each Loan Document, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of the Company’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of (or the requirement
to create) any Lien under, (i) any Contractual Obligation to which such Person
is a party except to the extent that such conflict, breach, contravention, Lien
or violation could not reasonably be expected to have a Material Adverse Effect
or (ii) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which such Person or its property is subject; or (c)
violate in any material respect any Law.
t.Governmental Authorization; Other Consents. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Company of this Agreement or any other Loan Document other than
(i) any thereof as have been obtained, taken or made on or prior to the Closing
Date and remain in full force and effect and (ii) any reports required to be
filed by the Company with the SEC pursuant to the Securities Exchange Act of
1934; provided, that the failure to make any such filings referred to in this
clause (ii) shall not affect the validity or enforceability of this Agreement or
the rights and remedies of the Administrative Agent and the Lenders hereunder.
u.Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by the Company.
This Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as may be limited by
applicable Debtor Relief Laws and general principles of equity, regardless of
whether considered in a proceeding in equity or at law.
v.Financial Statements; No Material Adverse Effect. The Financial Statements
(i) were prepared in accordance with GAAP, except as otherwise expressly noted
therein; (ii) fairly present in all material respects the financial condition of
the Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Company and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness, in each case, to the extent required to be reflected thereon
pursuant to GAAP.
(44)The unaudited consolidated balance sheet of the Company and its Subsidiaries
most recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(b), and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP, except as otherwise
expressly noted therein, (ii) fairly present in all material respects the
financial condition of the Company and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments, and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Company and its consolidated
Subsidiaries as of the date of such financial statements, including liabilities
for taxes, material commitments and Indebtedness, in each case, to the extent
required to be reflected thereon pursuant to GAAP.
47

--------------------------------------------------------------------------------



(45)As of the Closing Date, since the date of the Financial Statements, there
has been no event or circumstance, either individually or in the aggregate, that
has had or could reasonably be expected to have a Material Adverse Effect.
w.Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company, threatened, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Company or
any of its Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby, or (b) as of the Closing Date,
except as set forth on Schedule 5.06 (based on facts and circumstances known to
the Company), are reasonably likely to result in an adverse determination and,
if determined adversely, could reasonably be expected to have a Material Adverse
Effect.
x.No Default. No Default has occurred and is continuing or would result from the
consummation of the transactions contemplated by this Agreement or any other
Loan Document.
y.Ownership of Property; Liens. Each of the Company and each Subsidiary has good
record title to, or valid leasehold interests in, all real property necessary or
used in the ordinary conduct of its business, except for such defects in title
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The property of the Company and its Subsidiaries is
subject to no Liens, other than Liens permitted by Section 7.01.
z.Environmental Compliance. The Company and its Subsidiaries are in compliance
with all applicable Environmental Laws, except for any non-compliance that could
not reasonably be expected to have a Material Adverse Effect.
aa.ERISA Compliance.
(46)The Company and each ERISA Affiliate have made all required contributions to
each Plan maintained or contributed to by the Company or any Subsidiary subject
to Pension Funding Rules, and no application for a funding waiver or an
extension of any amortization period pursuant to Pension Funding Rules has been
made with respect to any such Plan. To the knowledge of the company, with
respect to all other Plans, there have been no failures to make required
contributions or no such applications.
(47)There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan maintained or contributed to by the Company or any
Subsidiary that could reasonably be expected to have a Material Adverse Effect.
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan maintained or contributed to by
the Company or any Subsidiary that has resulted or could reasonably be expected
to result in a Material Adverse Effect. To the knowledge of the Company, with
respect to all other Plans, there are no such pending or threatened actions or
no such prohibited transactions.
(48)(i) No ERISA Event likely to result in a material liability for the Company
has occurred or is reasonably expected to occur; (ii) no Pension Plan has any
Unfunded Pension Liability that could reasonably be expected to result in a
Material Adverse Effect; (A) neither the Company nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any material liability under Title IV
of ERISA with respect to any Pension Plan or Multiemployer Plan maintained or
contributed to by the Company or any Subsidiary (other than premiums due and not
delinquent under Section 4007 of ERISA); (B) neither the Company nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any material liability
(and no event has occurred which, with the giving
48

--------------------------------------------------------------------------------



of notice under Section 4219 of ERISA, would result in such liability) under
Sections 304 or 4201 of ERISA with respect to a Multiemployer Plan maintained or
contributed to by the Company or any Subsidiary; (C) neither the Company nor any
ERISA Affiliate has engaged in a transaction that could reasonably be expected
to be subject to Sections 4069 or 4212(c) of ERISA with respect to any Pension
Plan or Multiemployer Plan maintained or contributed to by the Company or any
Subsidiary; and (D) no Pension Plan maintained or contributed to by the Company
or any Subsidiary has been terminated by the plan administrator pursuant to
Section 4041(c) of ERISA thereof nor by the PBGC, and no event or circumstance
has occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any such Pension Plan
(where, for Multiemployer Plans, the occurrence of any such event or
circumstance is to the knowledge of the Company).
(49)The Company represents and warrants as of the Closing Date that the Company
is not and will not be using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments.
ab.Margin Regulations; Investment Company Act. The Company is not engaged nor
will engage, principally or as one of its important activities, in the business
of purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock.
(50)The Company is not required to be registered as an “investment company”
under the Investment Company Act of 1940.
ac.OFAC. (a) Neither the Company, nor any of its Subsidiaries, nor, to the
knowledge of the Company, any director, officer, or employee of the Company or
any of its Subsidiaries, is an individual or entity that is (i) currently the
target of any Sanctions or (ii) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, and (b) neither the Company, any Subsidiary nor, to the
knowledge of the Company, any director or officer of the Company is organized or
resident in a Designated Jurisdiction, unless otherwise licensed by the Office
of Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State or otherwise authorized under Applicable Law.
ad.Anti-Corruption Laws. The Company and its Subsidiaries have instituted and
maintained policies and procedures designed to promote and achieve compliance in
all material respects with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other applicable anti-corruption legislation
in other jurisdictions.
ae.EEAAffected Financial Institutions. The Company is not an EEAAffected
Financial Institution.
af.Beneficial Ownership. As of the Closing Date, the information included in the
Beneficial Ownership Certification, if applicable, is true and correct in all
respects.
ag.Covered Entity. The Company is not a Covered Entity.
ARTICLE VI.AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Company shall, and
shall (except in the case of the
49

--------------------------------------------------------------------------------



covenants set forth in Sections 6.01, 6.02 and 6.03) cause each Subsidiary to
(provided that, in each case, nothing in this Article VI shall be deemed to
prohibit any aspect of the Mobility Transactions):
ah.Financial Statements. Deliver to the Administrative Agent (with a copy for
each Lender), in form and detail reasonably satisfactory to the Administrative
Agent:
(51)as soon as made publicly available, but in any event within 90 days after
the end of each fiscal year of the Company, a consolidated balance sheet of the
Company and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a financial statement report
and opinion of Ernst & Young or another independent certified public accountant
of nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit; and
(52)as soon as made publicly available, but in any event within 60 days after
the end of each of the first three fiscal quarters of each fiscal year of the
Company, a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such fiscal quarter, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the Company’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail.
As to any information contained in materials furnished pursuant to
Section 6.02(c), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.
ai.Certificates; Other Information. Deliver to the Administrative Agent (with a
copy for each Lender), in form and detail reasonably satisfactory to the
Administrative Agent:
(53)commencing with the fiscal quarter ending March 3129, 2019, within one week
following delivery of the financial statements referred to in Sections 6.01(a)
and (b), a duly completed Compliance Certificate signed by a Responsible Officer
of the Company;
(54)promptly after any request by the Administrative Agent or any Lender, copies
of any final management letter submitted to the board of directors (or the audit
committee of the board of directors) of the Company by independent accountants
in connection with the accounts or books of the Company, or any audit of the
Company;
(55)promptly after the same are available, copies of each annual report, proxy
statement or other report or communication sent to the stockholders of the
Company, and copies of all annual, regular, periodic and current reports which
the Company may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;
(56)promptly after the Company has notified the Administrative Agent of any
intention by the Company to treat the Loans as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4), a duly completed
copy of IRS Form 8886 or any successor form;
50

--------------------------------------------------------------------------------



(57)promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent or any Lender may from time
to time reasonably request; and
(58)promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Act and the Beneficial Ownership Regulation.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that (i) the
Company shall deliver paper copies of such documents to the Administrative Agent
or any Lender that requests the Company to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) the Company shall provide to the Administrative
Agent by electronic mail electronic versions (i.e. soft copies) of such
documents. Notwithstanding anything contained herein, in every instance the
Company shall be required to provide copies (including by telecopy or other
electronic means) of the Compliance Certificates required by Section 6.02(a) to
the Administrative Agent. The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Company with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
The Company hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Company hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak, ClearPar
or another similar electronic system (the “Platform”) and (b) certain of the
Lenders may be “public-side” Lenders (i.e. Lenders that do not wish to receive
material non-public information with respect to the Company or its securities)
(each, a “Public Lender”). The Company hereby agrees that (i) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (ii) by marking
Borrower Materials “PUBLIC,” the Company shall be deemed to have authorized the
Administrative Agent, the Arranger and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Company or its respective securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.08); (iii) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor;” and
(iv) the Administrative Agent and the Arranger shall treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.” Notwithstanding the
foregoing, the Company shall be under no obligation to mark any Borrower
Materials “PUBLIC”.
51

--------------------------------------------------------------------------------



aj.Notices. Notify the Administrative Agent (x) in the case of clause (a) below,
within five (5) days of any Responsible Officer obtaining actual knowledge, and
(y) in all other cases, promptly upon any Responsible Officer of the Company
obtaining actual knowledge:
(59)of the occurrence of any Default;
(60)of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Company or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Company or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation, investigation
or proceeding affecting the Company or any Subsidiary, including pursuant to any
applicable Environmental Laws, to the extent such matters in clauses (i),
(ii) or (iii) could reasonably be expected to result in a Material Adverse
Effect;
(61)of the occurrence of any ERISA Event which may result in a material
liability for the Company or any of its Subsidiaries;
(62)of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary; and
(63)of any announcement by Moody’s or S&P of any change in a Debt Rating.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
ak.Payment of Obligations. Pay and discharge as the same shall become due and
payable (subject to any applicable grace periods and tax extensions): (a) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, and (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property, except, in each case, (i) to the extent the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves, if any, in accordance with GAAP are being
maintained by the Company or such Subsidiary or (ii) where such failure could
not reasonably be expected to result in a Material Adverse Effect.
al.Preservation of Existence, Etc. Preserve, renew and maintain in full force
and effect its legal existence and good standing (or equivalent status) under
the Laws of the jurisdiction of its organization except (i) in a transaction
permitted by Section 7.02 or (ii) in the case of a Subsidiary of the Company,
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except in a transaction permitted by
Section 7.02 or to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.
am.Maintenance of Properties. Maintain, preserve and protect all of its
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (b) make all necessary repairs thereto and renewals and replacements
52

--------------------------------------------------------------------------------



thereof except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.
an.Anti-Corruption Laws. Maintain policies and procedures designed to promote
and achieve compliance in all material respects with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other applicable
anti-corruption legislation in other jurisdictions.
ao.Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.
ap.Inspection Rights. Permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at such reasonable times during normal business hours and as often as may be
reasonably desired but not more than once a year unless an Event of Default has
occurred and is continuing, upon not less than ten (10) days advance notice to
the Company given in accordance with Section 10.02; provided, however, that
(a) when an Event of Default exists the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Company at any time during normal
business hours and without advance notice, (b) all visits or discussions by any
Lender shall be coordinated through the Administrative Agent and (c) a
Responsible Officer of the Company shall be present during any discussions with
the Company’s independent public accountants.
aq.Compliance with ERISA. Do, and cause each of its ERISA Affiliates to do, each
of the following: (a) maintain each Plan in compliance in all material respects
with the applicable provisions of ERISA, the Code and other Federal or state
law; (b) cause each Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; and (c) make all required contributions to any Plan
subject to Section 412 of the Code, except in each case where the failure to
comply with this Section 6.10 could not reasonably be expected to have a
Material Adverse Effect.
ar.Use of Proceeds. Use the proceeds of the Borrowings for working capital,
capital expenditures, acquisitions (including, but not limited to, the
acquisition of ASP), share repurchases, refinancing of senior and/or pari passu
indebtedness and for general corporate purposes of the Company and its
Subsidiaries, in each case not in contravention of any Law or of any Loan
Document.
ARTICLE VII.NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Company shall not,
nor shall it permit any Subsidiary (except that Section 7.02 shall apply to the
Company only) to, directly or indirectly (provided that, in each case, nothing
in this Article VII shall be deemed to prohibit any aspect of the Mobility
Transactions):
as.Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
(64)Liens pursuant to any Loan Document;
53

--------------------------------------------------------------------------------



(65)Liens existing on the date hereof and listed on Schedule 7.01;
(66)Liens for Taxes not yet due and payable or which are being contested in good
faith and by appropriate proceedings diligently conducted by the Company;
(67)Liens on any property or assets of any Subsidiary to secure indebtedness
owing by it to the Company or to another Subsidiary of the Company;
(68)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
laborer’s, landlord’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 30 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves, if any are so required by GAAP, with respect
thereto are maintained on the books of the applicable Person;
(69)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(70)deposits to secure the performance of bids, trade contracts and leases
(other than for money borrowed), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business (including deposits to secure letters of credit
issued to secure any such obligation);
(71)easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
(72)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;
(73)any interest or title of a lessor under any operating lease entered into by
the Company or any of its Subsidiaries in the ordinary course of its business
and covering only the assets so leased;
(74)licenses, operating leases or subleases permitted hereunder granted to other
Persons in the ordinary course of business not interfering in any material
respect with the business of the Company or any of its Subsidiaries;
(75)(i) Liens arising from precautionary UCC financing statement filings with
respect to operating leases or consignment arrangements entered into by the
Company or any of its Subsidiaries in the ordinary course of business, and (ii)
Liens, if any, arising in respect of any factoring, assignments or sales of
accounts receivable or similar arrangements;
(76)Liens in favor of collecting banks arising by operation of law under
Section 4-210 of the Uniform Commercial Code or, with respect to collecting
banks located in the State of New York, under 4-208 of the Uniform Commercial
Code and Liens in favor of banking institutions arising by operation of law
encumbering deposits (including the right of set-off) held by such banking
institutions incurred in the ordinary course of business and that are within the
general parameters customary in the banking industry;
(77)Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Company or any Subsidiary or becomes a Subsidiary
of the Company;
54

--------------------------------------------------------------------------------



provided that such Liens were not created in contemplation of such merger,
consolidation or acquisition and do not extend to any assets other than those of
the Person so merged into or consolidated with the Company or such Subsidiary or
acquired by the Company or such Subsidiary;
(78)Liens encumbering the Company’s or any of its Subsidiary’s equity interests
or other investments in any joint venture (i) securing obligations (other than
Indebtedness) of the Company or such Subsidiary under the joint venture
agreement for such joint venture or (ii) in the nature of customary voting,
equity transfer, redemptive rights or similar terms (other than Liens securing
Indebtedness) under any such agreement;
(79)Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Company or any Subsidiary in connection with
any letter of intent or purchase agreement for any Acquisition or Investment
permitted hereunder;
(80)(i) deposits made in the ordinary course of business to secure obligations
to insurance carriers providing casualty, liability or other insurance to the
Company and its Subsidiaries and (ii) Liens on insurance policies and the
proceeds thereof securing the financing of the premiums with respect thereto;
(81)Liens on assets of any Subsidiary which are in existence at the time that
such Subsidiary is acquired after the Closing Date pursuant to a transaction
permitted hereunder; provided that such Liens (A) are not incurred or created in
anticipation of such transaction, (B) attach only to the acquired assets or the
assets of such acquired Subsidiary and the proceeds and products of such assets
(and the proceeds and products thereof) and (C) are extinguished within thirty
(30) days after the date such Subsidiary is acquired unless such Liens are
otherwise permitted under this Section 7.01;
(82)other Liens securing Indebtedness in an aggregate outstanding principal
amount, that together, without duplication, with all other Indebtedness of the
Company and its Subsidiaries that is secured by Liens not otherwise permitted
under subsections (a) through (r) above (if originally issued, assumed or
guaranteed at such time), does not at any time exceed, (i) on any date of
determination, an amount equal to 11.25% of the Consolidated Net Assets of the
Company and its Subsidiaries as of the then most recently completed fiscal
quarter of the Company prior to such date and (ii) when added to Indebtedness of
any Subsidiary permitted by Section 7.07(m) (and not otherwise permitted to be
incurred by such Subsidiary under Section 7.07(a) through (l)) on any date of
determination, the Permitted Priority Amount on any such date; and
(83)the replacement, extension or renewal of any Lien permitted by clause (b), 
(n) or (s) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Indebtedness secured thereby.
at.Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person (including, in each case,
pursuant to a Division), except that, so long as no Event of Default exists or
would result therefrom:
(84)the Company may merge or consolidate with or into another Person if either
(i) the Company is the surviving Person or (ii) the Person formed by such
consolidation or into which the Company is merged (any such Person, the
“Successor”) shall be organized and existing under the laws of the United States
or any state thereof or the District of Columbia and shall expressly assume,
55

--------------------------------------------------------------------------------



in a writing executed and delivered to the Administrative Agent for delivery to
each Lender, in form reasonably satisfactory to the Administrative Agent (which
writing shall include, without limitation, a certification as to pro forma
compliance with Section 7.04), the due and punctual payment of the principal of
and interest on the Loans and the performance of the other Obligations under
this Agreement and the other Loan Documents on the part of the Company to be
performed or observed, as fully as if such Successor were originally named as
the initial Company in this Agreement; and
(85)any Subsidiary of the Company may merge with (i) the Company, provided that
the Company shall be the continuing or surviving Person, or (ii) any one or more
other such Subsidiaries or any other Person.
au.Use of Proceeds. Use the proceeds of any Borrowing, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry Margin Stock or to extend credit to others for the purpose of purchasing
or carrying Margin Stock or to refund indebtedness originally incurred for such
purpose, in each case, in a manner which violates or contravenes the Margin
Regulations.
av.Financial Covenants.
(86)Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage Ratio
as of the end of any fiscal quarter of the Company beginning with the fiscal
quarter ending March 29, 2019 to be greater than the ratio for such period as
set forth below:

Four Fiscal Quarters EndingMaximum Consolidated Net Leverage RatioMarch 29, 2019
through December 31, 20193.50 to 1.00March 27, 20203.50 to 1.00June 26, 20204.75
to 1.00September 25, 20204.75 to 1.00December 31, 20204.75 to 1.00April 2,
20214.75 to 1.00



(a) Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage Ratio
as of the end of provided that, with respect to any fiscal quarter of the
Company beginning with the fiscal quarter ending March 31, 2019 to be greater
than 3.50 to 1.00; provided thatended after the Closing Date and prior to the
Amendment No. 2 Effective Date, the maximum Consolidated Net Leverage Ratio
permitted by this Section shall be increased to 4.00 to 1.00 for such fiscal
quarters that are within the four consecutive full fiscal quarters immediately
following the consummation of a Material Acquisition by the Company or a
Subsidiary; provided, further, that, if the 2018 Credit Agreement is amended,
restated, supplemented or otherwise modified after the date hereof, including by
means of any refinancing, refunding, renewal, replacement or extension thereof,
to allow for a maximum “Consolidated Net Leverage Ratio” to be increased to a
higher level than set forth in this Section 7.04(a) for any period, then, upon
the effectiveness of such amendment, restatement, supplement or other
modification, the maximum Consolidated Net Leverage Ratio permitted by this
Section shall be automatically increased to the maximum “Consolidated Net
Leverage Ratio” set forth in the 2018 Credit Agreement.
56

--------------------------------------------------------------------------------



(87)Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Company beginning with
the fiscal quarter ending March 3129, 2019 to be less than 3.50 to 1.00.
aw.Sanctions. To the Company’s knowledge, use the proceeds of any Loan to fund
any business with any individual or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the target of Sanctions, unless otherwise
licensed by the Office of Foreign Assets Control of the U.S. Department of
Treasury or the U.S. Department of State or otherwise authorized under
Applicable Law, or in any other manner that will result in a violation by any
party to any Loan Document (including any Lender, Arranger, Administrative Agent
or otherwise) of Sanctions.
ax.Anti-Corruption Laws. To the Company’s knowledge, use the proceeds of any
Loan for any purpose which would result in a material violation of the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
applicable anti-corruption legislation in other jurisdictions.
ay.Limitations on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
(88)Indebtedness under the Loan Documents;
(89)Indebtedness outstanding on the date hereof under the Bonds or otherwise
listed on Schedule 7.07 and any refinancings, refundings, renewals or extensions
thereof; provided that (i) the amount of such Indebtedness is not increased at
the time of such refinancing, refunding, renewal or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder and (ii) in the
case of the Bonds or any other such Indebtedness of the Company, no Subsidiary
of the Company shall become liable in respect of such Indebtedness;
(90)(i) Indebtedness (other than Guarantees) (A) of the Company to any of its
Subsidiaries and (B) of any Subsidiary of the Company to the Company or any
other such Subsidiary; and (ii) Guarantees of the Company in respect of
Indebtedness otherwise permitted hereunder of any Subsidiary of the Company;
(91)obligations (contingent or otherwise) of the Company existing or arising
under any Swap Contract; provided that (i) such obligations are (or were)
entered into by the Company in the ordinary course of business for the purpose
of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by the Company
or any of its Subsidiaries, or changes in the value of securities issued by any
such Person, and not for purposes of speculation or taking a “market view;” and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;
(92)Indebtedness of the Company or any of its Subsidiaries incurred in the
ordinary course of business as an account party in respect of (i) letters of
credit, bank guarantees or similar instruments in an aggregate face amount not
to exceed $25,000,000 or (ii) with respect to any surety bonds, performance
bonds, customs bonds, statutory, appeal or similar bonds, completion guarantees
or other obligations of a like nature;
57

--------------------------------------------------------------------------------



(93)(i) Indebtedness of any Finance Subsidiary and (ii) the extension, renewal,
replacement or refinancing of any Indebtedness permitted under clause (i) above
to the extent such Indebtedness is at a Finance Subsidiary;
(94)Indebtedness of the Company in the form of deferred purchase price of
property, purchase price adjustments, earn-outs or other arrangements
representing acquisition consideration incurred in connection with an
acquisition permitted hereunder;
(95)Indebtedness consisting of the financing of insurance premiums or take or
pay obligations contained in supply arrangements that do not constitute
Guarantees, in each case, incurred in the ordinary course of business;
(96)Indebtedness of any Person that becomes a Subsidiary of the Company after
the Closing Date pursuant to a transaction permitted hereunder; provided that,
(A) such Indebtedness was not incurred in anticipation of such acquisition, (B)
no other Subsidiary (other than the acquired Subsidiaries) is an obligor with
respect to such Indebtedness and (C) such Indebtedness is retired within thirty
(30) days after the date such Subsidiary is acquired unless such Indebtedness is
otherwise permitted by this Section 7.07;
(97)Indebtedness incurred from time to time under (i) the 2017 Credit Agreement,
(ii) the 2018 Credit Agreement and (iii) the 2019 Term Loan Credit Agreement;
provided that, with respect to any refinancings, refundings, replacements,
renewals or extensions thereof, the amount of such Indebtedness is not increased
at the time of such refinancing, refunding, replacement, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder;
(98)Indebtedness incurred by the Company from time to time pursuant to any
commercial paper supported by the 2018 Credit Agreement;
(99)Indebtedness of the Company incurred pursuant to the 0.875% Convertible
Senior Notes due 2022 issued on February 22, 2019, together with the associated
Guarantees thereof by any Subsidiary; and
(100)other Indebtedness not otherwise permitted under this Section 7.07 unless
an Event of Default shall have occurred and be continuing at the time of
incurring such Indebtedness or would result therefrom; provided that the
aggregate principal amount of Indebtedness of Subsidiaries not otherwise
permitted under subsections (a) through (l) above, when added, without
duplication, to secured Indebtedness of the Company and any Subsidiary permitted
by Section 7.01(s) (and not otherwise permitted under Section 7.01(a) through
(r)) and any other Indebtedness of the Company that is Guaranteed by any
Subsidiary (other than any Guarantees permitted by subsections (j) or (l)
above), shall not exceed the Permitted Priority Amount on any such date.
az.Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:
(101)Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(102)Dispositions of inventory in the ordinary course of business;
(103)Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds
58

--------------------------------------------------------------------------------



of such Disposition are reasonably promptly applied to the purchase price of
such replacement property;
(104)Dispositions of property by the Company to any Subsidiary of the Company or
by any Subsidiary of the Company to the Company or a Subsidiary of the Company;
(105)Dispositions permitted by Section 7.02;
(106)Dispositions of accounts receivable in connection with the compromise or
collection thereof in the ordinary course of business and not as part of any
accounts receivables financing transaction;
(107)leases, subleases and licenses entered into by the Company or any
Subsidiary as a lessor, sublessor or licensor in the ordinary course of
business, provided that such leases, subleases or licenses do not interfere in
any material respect with the ordinary conduct of business of the Company or any
Subsidiary;
(108)Dispositions of Investments (including Equity Interests) in, and issuances
of Equity Interests by, any joint venture or Subsidiary to the extent required
by, or made pursuant to customary buy/sell arrangements between the parties to
such joint venture or equityholders of such Subsidiary set forth in, the joint
venture agreement, operating agreement, shareholders agreement or similar
agreement governing such joint venture or Subsidiary; and
(109)Dispositions by the Company and its Subsidiaries of property pursuant to
sale-leaseback transactions and other Dispositions by the Company and its
Subsidiaries not otherwise permitted under this Section 7.08; provided that at
the time of such Disposition, no Event of Default shall have occurred and be
continuing at the time of such Disposition or would result therefrom.
ba.Restricted Payments. Declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except:
(110)each Subsidiary of the Company may declare and make dividend payments in
cash with respect to any class of Equity Interests of such Subsidiary to the
then holders of such Equity Interests ratably according to their respective
holdings;
(111)the Company and each of its Subsidiaries may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person to the then holders of such Equity
Interests ratably according to their respective holdings;
(112)the Company may issue and sell (i) its common Equity Interests; provided
that no Change of Control would result from such issuance and sale; and (ii) the
Company may issue and sell its Equity Interest in connection with grants of such
securities and stock options with respect to such securities pursuant to
employment, benefit plans, service and severance arrangements with current and
former officers, directors, consultants, advisors and employees of the Company
or any Subsidiary of the Company, as determined in good faith by the board of
directors or senior management of the Company or such Subsidiary, as applicable;
(113)the Company may make payments in respect of, or repurchases of its Equity
Interests deemed to occur upon the “cashless exercise” of, stock options, stock
purchase rights, stock exchange rights or other equity-based awards if such
payment or Equity Interests represents a portion of the exercise price of such
options or rights or withholding taxes, payroll taxes or other similar taxes due
upon such exercise, purchase or exchange; and
59

--------------------------------------------------------------------------------



(114)the Company and each of its Subsidiaries may declare and make Restricted
Payments not otherwise permitted by this Section 7.09; provided that no Event of
Default shall have occurred and be continuing at the time of the declaration of
such Restricted Payment or would result therefrom.
ARTICLE VIII.EVENTS OF DEFAULT AND REMEDIES
bb.Events of Default. Any of the following shall constitute an event of default
(each, an “Event of Default”); provided, that for the avoidance of doubt no
aspect of the Mobility Transactions, either individually or taken together,
shall be deemed to give rise to an Event of Default:
(115)Non-Payment. The Company fails to pay (i) when and as required to be paid
herein any amount of principal of any Loan, or (ii) within three (3) Business
Days after the same becomes due, any interest on any Loan or any commitment,
facility, utilization or other fee due hereunder, or (iii) within five (5)
Business Days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or
(116)Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05 (with respect to
the Company), 6.09, 6.10 or 6.11 or Article VII; or
(117)Other Defaults. The Company fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 30 days after any Lender shall have given written notice thereof to the
Company (through the Administrative Agent and in accordance with Section
10.02(a)(i)) or any Responsible Officer of the Company shall have otherwise
become aware of such default; or
(118)Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company in any
Loan Document, or in any document delivered in connection herewith or therewith,
shall be incorrect in any material respect when made or deemed made; or
(119)Cross-Default. (i) The Company or any Subsidiary (A) fails to make any
payment of principal or interest when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise but after giving effect
to any applicable grace periods) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate outstanding principal amount (including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount, or (B) fails to observe or perform (after giving effect to any
applicable grace periods) any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event of default occurs
under the terms of (and as defined in) any such instrument or agreement, in each
case the effect of which failure or other event of default is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, the acceleration of the
maturity thereof, with the giving of notice if required, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded (other than,
for the avoidance of doubt, any required repurchase, repayment or redemption of
(or offer to repurchase, repay or redeem) any Indebtedness that was incurred for
the specified purpose of financing all or a portion of the consideration for a
merger or acquisition;
60

--------------------------------------------------------------------------------



provided that such repurchase, repayment or redemption (or offer to repurchase,
repay or redeem) results solely from the failure of such merger or acquisition
to be consummated); or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Company or any Subsidiary is
the Defaulting Party (or equivalent term, as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which
the Company or any Subsidiary is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by the Company or such Subsidiary
as a result thereof is greater than the Threshold Amount, and in the case of any
Early Termination Date resulting from such a Termination Event, such Early
Termination Date is not rescinded or such Swap Termination Value is not paid
within 5 Business Days following such Early Termination Date; or
(120)Insolvency Proceedings, Etc. The Company or any Significant Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
(121)Inability to Pay Debts; Attachment. (i) The Company or any Significant
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 60 days after its issue or levy; or
(122)Judgments. There is entered against the Company or any Significant
Subsidiary (i) a final and non-appealable judgment or order for the payment of
money in an aggregate amount exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance or other reasonably creditworthy
indemnitor as to which the insurer or such indemnitor does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, and (B) there is a period
of 30 consecutive days during which such judgment is not satisfied or discharged
or a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or
(123)ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company or any of its Subsidiaries under Title IV of ERISA
to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in
excess of the Threshold Amount, or (ii) the Company or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or
(124)Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or satisfaction in full of all the Obligations,
ceases to be in full force and effect;
61

--------------------------------------------------------------------------------



or the Company (or any other Person with respect to any material provision of
any Loan Document) contests in any manner the validity or enforceability of any
provision of any Loan Document; or the Company denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or
(125)Change of Control. There occurs any Change of Control.
bc.Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(126)declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;
(127)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Company; and
(128)exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or Applicable Law;
provided, however, that upon the occurrence of any event specified in subsection
(f) of Section 8.01, the obligation of each Lender to make Loans shall
automatically terminate, and the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, in each case, without further act of the Administrative Agent
or any Lender.
bd.Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received by
the Administrative Agent on account of the Obligations shall, subject to the
provisions of Section 2.11, be applied by the Administrative Agent in the
following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, facility fees and
utilization fees) payable to the Lenders (including Attorney Costs and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid facility fees, and interest on the Loans and other Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.
62

--------------------------------------------------------------------------------



ARTICLE IX.ADMINISTRATIVE AGENT
be.Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Except as expressly provided in
Section 9.06, the provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and the Company shall have no rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
bf.Rights as a Lender. The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
bg.Exculpatory Provisions. The Administrative Agent or the Arrangers, as
applicable, shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent or the Arrangers, as applicable:
(129)shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(130)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law;
(131)shall not have any duty or responsibility to disclose, and shall not be
liable for the failure to disclose, to any Lender, any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Company or any of its
Affiliates, that is communicated to, obtained by or in the possession of, the
Administrative Agent, Arrangers or any of their Related Parties in any capacity,
except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent herein;
63

--------------------------------------------------------------------------------



(132)shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given in writing to the Administrative Agent by the
Company or a Lender; and
(133)shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.


bh.Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
bi.Delegation of Duties. The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.
bj.Resignation of Administrative Agent.
(134)The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Company. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with the consent of the Company at all
times other than during the existence of
64

--------------------------------------------------------------------------------



an Event of Default, to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above, provided that in no event shall any
such successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
(135)If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(136)With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.07 and other
than any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section) . The fees payable by the Company to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Company and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them (i) while the retiring or removed
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including in respect of
any actions taken in connection with transferring the agency to any successor
Administrative Agent.
bk.Non-Reliance on the Administrative Agent, the Arrangers and the Other
Lenders. Each Lender expressly acknowledges that none of the Administrative
Agent nor any Arranger has made any representation or warranty to it, and that
no act by the Administrative Agent or any Arranger hereafter taken, including
any consent to, and acceptance of any assignment or review of the affairs of the
Company of any Affiliate thereof, shall be deemed to constitute any
representation or
65

--------------------------------------------------------------------------------



warranty by the Administrative Agent or any Arranger to any Lender as to any
matter, including whether the Administrative Agent or any Arranger have
disclosed material information in their (or their Related Parties’) possession.
Each Lender represents to the Administrative Agent and the Arrangers that it
has, independently and without reliance upon the Administrative Agent, the
Arrangers, any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis of, appraisal of, and investigation into, the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Company and its Subsidiaries, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Company hereunder. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent, any Arranger, any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own credit analysis, appraisals and
decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or any related agreement or any document furnished hereunder
or thereunder, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Company. Each Lender represents and
warrants that (i) the Loan Documents set forth the terms of a commercial lending
facility and (ii) it is engaged in making, acquiring or holding commercial loans
in the ordinary course and is entering into this Agreement as a Lender for the
purpose of making, acquiring or holding commercial loans and providing other
facilities set forth herein as may be applicable to such Lender, and not for the
purpose of purchasing, acquiring or holding any other type of financial
instrument, and each Lender agrees not to assert a claim in contravention of the
foregoing. Each Lender represents and warrants that it is sophisticated with
respect to decisions to make, acquire and/or hold commercial loans and to
provide other facilities set forth herein, as may be applicable to such Lender,
and either it, or the Person exercising discretion in making its decision to
make, acquire and/or hold such commercial loans or to provide such other
facilities, is experienced in making, acquiring or holding such commercial loans
or providing such other facilities.
bl.No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers, Syndication Agent or other agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.
bm.Administrative Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to the Company, the Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Company) shall be entitled and empowered, by intervention
in such proceeding or otherwise:
(137)to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 10.04) allowed in such judicial proceeding;
and
66

--------------------------------------------------------------------------------



(138)to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
bn.Certain ERISA Matters.
(139)Each Lender (x) represents and warrants, as of the date such Person became
a Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company, that at least one of the following is and will be true,
xxvii.such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans in connection with the
Loans or the Commitments,
xxviii.the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
xxix.(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or
xxx.such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.
(140)In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation,
67

--------------------------------------------------------------------------------



warranty and covenant in accordance with sub-clause (iv) in the immediately
preceding clause (a), such Lender further (x) represents and warrants, as of the
date such Person became a Lender party hereto, to, and (y) covenants, from the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent, and
the Arrangers and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Company, that none of the Administrative
Agent, or the Arrangers or any of their respective Affiliates is a fiduciary
with respect to the assets of such Lender involved in the Loans, the Commitments
and this Agreement (including in connection with the reservation or exercise of
any rights by the Administrative Agent under this Agreement, any Loan Document
or any documents related to hereto or thereto).
ARTICLE X.MISCELLANEOUS
bo.Amendments, Etc. Subject to Section 2.12 and Section 3.03(c) and unless
otherwise expressly provided herein, but otherwise notwithstanding any provision
herein to the contrary, no amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company, shall be effective unless in writing signed by the Required Lenders
(except to the extent not required under any of clauses (a) – (f) below) and the
Company, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall (subject to Section 2.11 and as further provided below with
respect to any Defaulting Lender):
(141)(i) waive any condition set forth in Section 4.01(a) without the written
consent of each Lender; and (ii) waive any condition (or have the effect of
waiving any condition, either immediately or at some later time) set forth in
Section 4.02 as to any Borrowing of Loans from any Lender without the written
consent of such Lender; provided, that such Lender’s consent shall only be
required with respect to the Borrowing of such Lender’s Commitment;
(142)extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (which extension or increase or reinstatement shall not also require
the vote of Required Lenders), and it being understood and agreed that a waiver
of any condition precedent set forth in Section 4.02 or of any Default, if any,
is not considered an extension or increase in Commitments of any Lender;
(143)postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document, in each case, without
the written consent of each Lender directly affected thereby (which extension
shall not also require the vote of Required Lenders);
(144)reduce the principal of, or the rate of interest specified herein on, any
Loan or (subject to clause (iii) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby (which
reduction shall not also require the vote of Required Lenders); provided,
however, that only the written consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Company to pay interest at the Default Rate;
68

--------------------------------------------------------------------------------



(145)change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender (which
amendment, modification or waiver shall not also require the vote of Required
Lenders); or
(146)change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(f)), without the
written consent of each Lender, or (ii) the definition of “Pro Rata Share”,
“Required 2020 Term Loan Lenders” or “Required 2021 Term Loan Lenders” without
the written consent of each Lender under the applicable Facility; or
(147)(i) impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the 2020 Term Loan Facility, the
Required 2020 Term Loan Lenders and (ii) if such Facility is the 2021 Term Loan
Facility, the Required 2021 Term Loan Lenders;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) Section 10.07(g) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification; and (iii) the Fee Letters may be
amended , or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended or the maturity of any of its Loans may not be extended,
the rate of interest on any of its Loans may not be reduced and the principal
amount of any of its Loans may not be forgiven, in each case without the consent
of such Defaulting Lender, (y) Section 8.03 may not be changed in any manner
that would alter the pro rata sharing of payments required thereby without the
consent of such Lender and (z) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender which affects such Defaulting
Lender disproportionately adversely relative to other affected Lenders, shall
require the consent of such Defaulting Lender.
Notwithstanding any provision herein to the contrary, in addition to any
amendment authorized by Section 2.12, this Agreement may be amended with the
written consent of the Required Lenders, the Administrative Agent and the
Company (i) to add one or more additional term loan facilities to this Agreement
and to permit the extensions of credit and all related obligations and
liabilities arising in connection therewith from time to time outstanding to
share ratably (or on a basis subordinated to the existing facilities hereunder)
in the benefits of this Agreement and the other Loan Documents with the
obligations and liabilities from time to time outstanding in respect of the
existing facilities hereunder, and (ii) in connection with the foregoing, to
permit, as deemed appropriate by the Administrative Agent and approved by the
Required Lenders, the Lenders providing such additional credit facilities to
participate in any required vote or action required to be approved by the
Required Lenders or by any other number, percentage or class of Lenders
hereunder.
69

--------------------------------------------------------------------------------



Notwithstanding any provision herein to the contrary, any waiver, amendment or
modification of this Agreement that by its terms affects the rights or duties
under this Agreement of Lenders holding Loans or Commitments of a particular
Class (but not Lenders holding Loans or Commitments of any other Class) may be
effected by an agreement or agreements in writing entered into solely by the
Company, the Administrative Agent and (i) with respect to the 2020 Term Loan
Facility, the Required 2020 Term Loan Lenders and (ii) with respect to the 2021
Term Loan Facility, the Required 2021 Term Loan Lenders.
Notwithstanding any provision herein to the contrary, if the Administrative
Agent and the Company acting together identify any ambiguity, omission, mistake,
typographical error or other defect in any provision of this Agreement or any
other Loan Document (including the schedules and exhibits thereto), then the
Administrative Agent and the Company shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement.
bp.Notices and Other Communications; Facsimile Copies. General. Unless otherwise
expressly provided herein, all notices and other communications provided for
hereunder shall be in writing (including by facsimile transmission). All such
written notices shall be mailed, faxed or delivered to the applicable address,
facsimile number or (subject to subsection (c) below) electronic mail address,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:
xxxi.if to the Company or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and
xxxii.if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Company and the
Administrative Agent.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (A) actual receipt by the relevant party hereto and
(B) (1) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (2) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (3) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (4) if delivered by electronic
mail (which form of delivery is subject to the provisions of subsection
(b) below), when delivered as provided in subsection (b) below; provided,
however, that notices and other communications to the Administrative Agent
pursuant to Article II shall not be effective until actually received by such
Person. In no event shall a voicemail message be effective as a notice,
communication or confirmation hereunder.
(148)Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent and the
70

--------------------------------------------------------------------------------



Company may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(149)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Company, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Company’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Company, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
(150)Change of Address, Etc. Each of the Company and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Company and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and Applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public
71

--------------------------------------------------------------------------------



information with respect to the Company or its securities for purposes of United
States Federal or state securities laws.
(151)Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices and Loan Notices) purportedly given by or on behalf of the
Company even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Company shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Company. All telephonic notices to and
other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
bq.No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Company shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any Lender from exercising set-off rights in accordance with Section 10.09
(subject to the terms of Section 2.10), or (c) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to the Company under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b) and
(c) of the preceding proviso and subject to Section 2.10, any Lender may, with
the consent of the Required Lenders, enforce any rights and remedies available
to it and as authorized by the Required Lenders.
br.Costs and Expenses. The Company agrees (a) to pay or reimburse the
Administrative Agent for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with the development, preparation, negotiation
and execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, and (b) to pay or
reimburse the Administrative Agent and each Lender for all costs and expenses
incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law),
72

--------------------------------------------------------------------------------



including all Attorney Costs. The foregoing costs and expenses shall include all
search, filing, recording, title insurance and appraisal charges and fees and
recording, documentary and similar taxes related thereto, and other
out-of-pocket expenses incurred by the Administrative Agent and the cost of
independent public accountants and other outside experts retained by the
Administrative Agent or any Lender. All amounts due under this Section 10.04
shall be paid promptly and, in any case under clause (b) of this Section 10.04,
within 20 Business Days after written demand therefor. The agreements in this
Section shall survive the termination of the Aggregate Commitments and repayment
of all other Obligations.
bs.Indemnification by the Company.
(152)Whether or not the transactions contemplated hereby are consummated, the
Company shall indemnify and hold harmless each Agent-Related Person, each
Lender, each Arranger and their respective Affiliates, directors, officers,
employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or the consummation of
the transactions contemplated hereby or thereby, (b) any Commitment or Loan or
the use or proposed use of the proceeds therefrom, or (c) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto and whether or not such claim is brought by the
Company or any third party (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements (x) are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (i) the gross negligence or
willful misconduct of such Indemnitee or (ii) a material breach by such
Indemnitee of its express obligations under the applicable Loan Document or
(y) result from claims of any Indemnitee solely against one or more other
Indemnitees (and not by one or more Indemnitees against the Administrative Agent
or any Arranger in such capacity) that have not resulted from the action,
inaction, participation or contribution of the Company or its Subsidiaries or
any of their respective officers, directors, stockholders, partners, members,
employees, agents, representatives or advisors. No Indemnitee shall be liable
for any damages arising from the use by others of any information or other
materials obtained through IntraLinks or other similar information transmission
systems in connection with this Agreement, nor shall any Indemnitee have any
liability to any party hereto or its Affiliates for any special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
relating to this Agreement or any other Loan Document or arising out of such
Indemnitee’s activities in connection herewith or therewith (whether before or
after the Closing Date). Without limiting the applicable provisions of Section
3.01, this Section 10.05 shall not apply with respect to Taxes other than any
Taxes that represent losses, claims, damages or liabilities arising from any
non-Tax claim. All amounts due under this Section 10.05 shall be payable within
20 Business Days after written demand therefor. The agreements in this
Section shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
73

--------------------------------------------------------------------------------



(153)To the extent that the Company for any reason fails to indefeasibly pay any
amount required under subsection (a)  of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof) or any Related Party of any of
the foregoing, each Lender severally, and not jointly, agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount (including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lender’s Pro
Rata Share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought), provided further that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (b) are subject to the provisions of Section 2.09(e).
bt.Payments Set Aside. To the extent that any payment by or on behalf of the
Company is made to the Administrative Agent or any Lender, or the Administrative
Agent or any Lender exercises its right of set-off, and such payment or the
proceeds of such set-off or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.
bu.Successors and Assigns.
(154)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Company may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section,
or (iv) to an SPC in accordance with the provisions of subsection (g) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(155)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
74

--------------------------------------------------------------------------------



xxxiii.Minimum Amounts.
a.In the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in subsection (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
b.in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
xxxiv.Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.
xxxv.Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
c.the consent of the Company (such consent not to be unreasonably withheld or
delayed; provided that it shall not be unreasonable for the Company to refuse
consent to any Public Lender or to any Person that is not engaged in the making,
purchasing, holding or investing in bank loans and similar extensions of credit
in the ordinary course of business) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or (2)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund (so
long as such Lender, Affiliate of a Lender or Approved Fund is not a Public
Lender); provided that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received written
notice (sent in accordance with Section 10.02(a)(i)) of such proposed
assignment; and
d.the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
unfunded Commitment if such assignment is to a Person that is not a Lender with
a Commitment, an Affiliate of such Lender or an
75

--------------------------------------------------------------------------------



Approved Fund with respect to such Lender or (2) any Loan to a Person that is
not a Lender, an Affiliate of a Lender or an Approved Fund.
xxxvi.Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
xxxvii.No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of one or
more natural Persons).
xxxviii.Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its Pro
Rata Share. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be (A) entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.03 and
10.04 with respect to facts and circumstances occurring prior to the effective
date of such assignment and (B) subject to obligations in Section 3.01(e) and
(f); provided, that except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the
76

--------------------------------------------------------------------------------



Company (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section. An
Eligible Assignee of a Lender shall not be entitled to receive any greater
payment under Sections 3.01 or 3.04 than such Lender would have been entitled to
receive as of the date such Eligible Assignee became a party to this Agreement;
provided, however, that this limitation shall not apply to any Eligible Assignee
designated by the Company pursuant to Section 10.16; and provided, further, that
this limitation shall also not apply with respect to Loans to Company not a
party to this Agreement as of the date such Eligible Assignee became a party to
this Agreement.
(156)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Company (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Company, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Company and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(157)Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Administrative Agent, sell participations to any
Person (other than a natural person or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural person), a
Defaulting Lender, or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Company, the Administrative Agent, and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.05(b) without regard to the existence of any participation. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Company, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the
77

--------------------------------------------------------------------------------



Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Company agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.10 as though it were a
Lender.
(158)Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Company, to comply with Section 10.15 as though it were a Lender.
(159)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(160)Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Company (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to fund any Loan, and
(ii) if an SPC elects not to exercise such option or otherwise fails to make all
or any part of such Loan, the Granting Lender shall be obligated to make such
Loan pursuant to the terms hereof or, if it fails to do so, to make such payment
to the Administrative Agent as is required under Section 2.09(c)(ii). Each party
hereto hereby agrees that (i) neither the grant to any SPC nor the exercise by
any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Company under this Agreement
(including its obligations under Section 3.01 and Section 3.04), (ii) no SPC
shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against,
78

--------------------------------------------------------------------------------



or join any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Company and the Administrative Agent and with the payment of a
processing fee in the amount of $3,500 (which processing fee may be waived by
the Administrative Agent in its sole discretion), assign all or any portion of
its right to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.
bv.Confidentiality. Each of the Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and its and its Affiliates’
respective partners, directors, officers, employees, agents, advisors and
representatives who need to know such information for the purposes set forth in
this Section 10.08 and who have been advised of and have acknowledged their
obligation to keep such information confidential in accordance with this Section
10.08, (b) to the extent requested by any regulatory authority purporting to
have jurisdiction over it or its Affiliates (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 10.08, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.12 or (ii) any
actual or prospective counterparty (or its advisors) to any swap, derivative or
similar transaction relating to the Company and its obligations, (g) with the
prior written consent of the Company, (A) to any rating agency when required by
it and (B) the CUSIP Service Bureau or any similar organization or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section 10.08 or (y) becomes available to the Administrative
Agent or any Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than the Company; provided, however, that the source
of such information was not known by the Administrative Agent, such Lender or
such Affiliate, as the case may be, to be bound by a confidentiality agreement
or other legal or contractual obligation of confidentiality with respect to such
information.
For purposes of this Section 10.08, “Information” means all information received
from the Company or any of its Subsidiaries relating to the Company, any of its
Subsidiaries, or any of its or their businesses, other than any such information
that is publicly available or otherwise available to the Administrative Agent or
any Lender, as the case may be, on a nonconfidential basis prior to disclosure
by the Company; provided, however, that the source of such information was not
known by the Administrative Agent or such Lender, as the case may be, to be
bound by a confidentiality agreement or other legal or contractual obligation of
confidentiality with respect to such information. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Company
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with Applicable
79

--------------------------------------------------------------------------------



Law, including Federal and state securities Laws. Each Person who receives
Information pursuant to this Agreement shall use such Information solely for the
purpose of fulfilling such Person’s obligations or exercising such Person’s
rights under this Agreement.
bw.Set-off. In addition to any rights and remedies of the Lenders provided by
law, upon the occurrence and during the continuance of any Event of Default,
each Lender is authorized at any time and from time to time, without prior
notice to the Company, any such notice being waived by the Company to the
fullest extent permitted by Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held by, and other indebtedness at any time owing by such Lender to
or for the credit or the account of the Company against any and all Obligations
owing to such Lender hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not the Administrative Agent or
such Lender shall have made demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable deposit or
indebtedness or are owed to a branch or office of or such Lender different from
the branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of set-off, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.11 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of set-off. The rights of each Lender and its Affiliates
under this Section 10.09 are in addition to their other rights and remedies
(including other rights of set-off) that such Lender or its Affiliates may have.
Each Lender agrees promptly to notify the Company and the Administrative Agent
after any such set-off and application; provided, however, that the failure to
give such notice shall not affect the validity of such set-off and application.
bx.Interest Rate Limitation. Notwithstanding anything to the contrary contained
in any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by Applicable Law (the “Maximum Rate”). If the Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Company. In determining whether the
interest contracted for, charged, or received by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
Applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
by.Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement, the other Loan Documents and any separate
letter agreements with respect to fees payable to the Administrative Agent,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an
80

--------------------------------------------------------------------------------



executed counterpart of a signature page of this Agreement by telecopy or
electronic (pdf.) transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.
bz.Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.
ca.Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied (other than unasserted indemnification, tax gross up, expense
reimbursement or yield protection obligations, in each case, for which no claim
has been made).
cb.Severability. If any provision of this Agreement or the other Loan Documents
is held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 10.14, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent then such provisions shall be deemed to be in
effect only to the extent not so limited.
cc.Tax Forms. Each Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code (a “Foreign Lender”) shall deliver to
the Administrative Agent, prior to receipt of any payment subject to withholding
under the Code (or upon accepting an assignment of an interest herein), two duly
signed completed copies of either IRS Form W-8BEN-E or W-8BEN, if applicable, or
any successor thereto (relating to such Foreign Lender and entitling it to an
exemption from, or reduction of, withholding tax on all payments to be made to
such Foreign Lender by the Company pursuant to this Agreement) or IRS Form
W-8ECI or any successor thereto (relating to all payments to be made to such
Foreign Lender by the Company pursuant to this Agreement) or such other evidence
satisfactory to the Company and the Administrative Agent that such Foreign
Lender is entitled to an exemption from, or reduction of, U.S. withholding tax,
including any exemption pursuant to Section 881(c) of the Code. Thereafter and
from time to time, each such Foreign Lender shall (A) promptly submit to the
Administrative Agent such additional duly completed and signed copies of one of
such forms (or such successor forms as shall be adopted from time to time by the
relevant United States taxing authorities) as may then be available under then
current United
81

--------------------------------------------------------------------------------



States laws and regulations to avoid, or such evidence as is satisfactory to the
Company and the Administrative Agent of any available exemption from or
reduction of, United States withholding taxes in respect of all payments to be
made to such Foreign Lender by the Company pursuant to this Agreement,
(B) promptly notify the Administrative Agent of any change in circumstances
which would modify or render invalid any claimed exemption or reduction, and
(C) take such steps as shall not be materially disadvantageous to it, in the
reasonable judgment of such Lender, and as may be reasonably necessary
(including the re-designation of its Lending Office) to avoid any requirement of
Applicable Laws that the Company make any deduction or withholding for taxes
from amounts payable to such Foreign Lender.
xxxix.Each Foreign Lender, to the extent it does not act or ceases to act for
its own account with respect to any portion of any sums paid or payable to such
Lender under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall deliver to the Administrative Agent on the
date when such Foreign Lender ceases to act for its own account with respect to
any portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Administrative Agent (in the reasonable
exercise of its discretion), (A) two duly signed completed copies of the forms
or statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to U.S. withholding
tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or any
successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Lender is not acting for its own
account with respect to a portion of any such sums payable to such Lender.
xl.The Company shall not be required to indemnify any Foreign Lender or to pay
any additional amount to any Foreign Lender under Section 3.01, (A) with respect
to any Taxes required to be deducted or withheld on the basis of the
information, certificates or statements of exemption such Lender transmits with
an IRS Form W-8IMY pursuant to this Section 10.15(a), (B) if such Lender shall
have failed to satisfy the foregoing provisions of this Section 10.15(a);
provided that if such Lender shall have satisfied the requirement of this
Section 10.15(a) on the date such Lender became a Lender and any date such
Lender has ceased to act for its own account with respect to any payment under
any of the Loan Documents, nothing in this Section 10.15(a) shall relieve the
Company of its obligation to pay any amounts pursuant to Section 3.01 in the
event that, as a result of any Change in Law, such Lender is no longer properly
entitled to deliver forms, certificates or other evidence at a subsequent date
establishing the fact that such Lender or other Person for the account of which
such Lender receives any sums payable under any of the Loan Documents is not
subject to withholding or is subject to withholding at a reduced rate, (C) if
the obligation to withhold or to pay such additional amounts existed under the
Laws of the United States on the date such Foreign Lender became a party to this
Agreement, (D) if the obligation to withhold or to pay such additional amounts
is imposed under FATCA, (E) with respect to any SPC, to the extent provided in
Section 10.07(g), (F) with respect to any Participant, to the extent provided in
Section 10.07(e), (G) with respect to any Eligible Assignee, to the extent
provided in Section 10.07(b), or (H) if the obligation to indemnify or pay such
additional amounts arose after the date such Foreign Lender became a party to
this Agreement and is in respect of any payment
82

--------------------------------------------------------------------------------



under this Agreement made by the Company, for any reason other than any Change
in Law.
xli.The Administrative Agent may, without reduction, withhold any Taxes required
to be deducted and withheld from any payment under any of the Loan Documents
with respect to which the Company is not required to pay additional amounts
under Section 3.01 or this Section 10.15(a).
(161)Upon the request of the Administrative Agent, each Lender that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code shall
deliver to the Administrative Agent two duly signed completed copies of IRS Form
W-9 certifying that such Lender is not subject to back-up withholding. If such
Lender fails to deliver such forms, then the Administrative Agent may withhold
from any interest payment to such Lender an amount equivalent to the applicable
back-up withholding tax imposed by the Code, without reduction.
(162)If any Governmental Authority asserts that the Administrative Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of the Lenders under
this Section shall survive the termination of the Aggregate Commitments,
repayment of all other Obligations hereunder and the resignation of the
Administrative Agent.
(163)The Administrative Agent shall provide the Company with a copy of any forms
or other documents provided by any Lender to the Administrative Agent pursuant
to Section 3.01(e) and this Section 10.15.
cd.Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender or if any other circumstance exists hereunder
that gives the Company the right to replace a Lender as a party hereto, then the
Company may, at its sole expense, and with the efforts of the Company and the
Administrative Agent, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
10.07), all of its interests, rights (other than its existing rights to payments
pursuant to Sections 3.01 and 3.04) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
(164)the Company shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.07(b);
(165)such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company (in the
case of all other amounts);
(166)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;
83

--------------------------------------------------------------------------------



(167)such assignment does not conflict with Applicable Laws; and
(168)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
Each party hereto agrees that (a) an assignment required pursuant to this
Section 10.16 may be effected pursuant to an Assignment and Assumption executed
by the Company, the Administrative Agent and the assignee and (b) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to and be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender; provided, further that any such documents shall be
without recourse to or warranty by the parties thereto.
Notwithstanding anything in this Section to the contrary the Lender that acts as
the Administrative Agent may not be replaced hereunder except in accordance with
the terms of Section 9.06.
ce.Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE;
PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.
(169)ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK CITY, BOROUGH OF MANHATTAN, OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF
THE COMPANY, THE ADMINISTRATIVE AGENT AND LENDERS CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS. THE
COMPANY, THE ADMINISTRATIVE Agent AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE COMPANY, THE ADMINISTRATIVE
Agent AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
STATE.
cf.Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF
84

--------------------------------------------------------------------------------



THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
cg.No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, the Company acknowledge and agree that:
(i) the credit facility provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Company and its
respective Affiliates, on the one hand, and the Administrative Agent, the
Lenders and the Arrangers, on the other hand, and the Company is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent, each Lender and each Arranger each is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Company or any of its respective Affiliates, stockholders, creditors or
employees or any other Person; (iii) except as expressly set forth in Section
10.07(c), neither the Administrative Agent nor any Lender or Arranger has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of the Company with respect to any of the transactions contemplated hereby or
the process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Administrative Agent or any of the Lenders or Arrangers has advised or is
currently advising the Company or any of its respective Affiliates on other
matters) and neither the Administrative Agent nor any Lender or Arranger has any
obligation to the Company or any of its respective Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; (iv) the Administrative Agent, the
Lenders and the Arrangers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Company and its respective Affiliates, and neither the Administrative Agent nor
any Lender or Arranger has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; and (v) the
Administrative Agent, the Lenders and the Arrangers have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Company has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. The Company hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent, the Lenders and the Arrangers with respect to any breach
or alleged breach of agency (except for any breach of the express terms of
Section 10.07(c)) or fiduciary duty. The Company agrees that it will not claim
that any of the Administrative Agent, the Lenders or Arrangers has rendered
advisory services of any nature or respect or owes a fiduciary or similar duty
to the Company in connection with any transactions contemplated hereby.
ch.USA PATRIOT Act Notice. Each Lender that is subject to the Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Company that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that
85

--------------------------------------------------------------------------------



identifies the Company, which information includes the name and address of the
Company and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Company in accordance with the Act.
ci.Margin Stock. Each Lender hereby confirms that it has not relied upon any
Margin Stock of the Company or any of its Subsidiaries as collateral in
extending or maintaining its Commitment hereunder.
cj.Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.
ck.Acknowledgement and Consent to Bail-In of EEAAffected Financial Institutions
. Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEAAffected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEAthe applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(170)the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any Lender that is an EEAAffected Financial Institution;
and
(171)the effects of any Bail-In Action on any such liability, including, if
applicable:
xlii.a reduction in full or in part or cancellation of any such liability;
xliii.a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEAAffected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
xliv.the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEAthe applicable
Resolution Authority.
86

--------------------------------------------------------------------------------



cl.Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
(172)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(173)As used in this Section 10.24, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGES FOLLOW.]


87

--------------------------------------------------------------------------------





88

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.[Signature Pages Omitted]
FORTIVE CORPORATION




By: 
Name:
Title:


Fortive Corporation
Term Loan Credit Agreement
Signature Page

--------------------------------------------------------------------------------






Exhibit B
(to Amendment No. 2)


SCHEDULE 2.01
COMMITMENTSAND PRO RATA SHARES



Lender2021 Term Loan CommitmentPro Rata Share of Facility2020 Term Loan
CommitmentPro Rata Share of FacilityBank of America,
N.A.$200,000,000.0020.000000000%--The Bank of Nova
Scotia$200,000,000.0020.000000000%--PNC Bank, National
Association$150,000,000.0015.000000000%--Wells Fargo Bank, National
Association$150,000,000.0015.000000000%--HSBC Bank USA,
N.A.$50,000,000.005.000000000%--MUFG Bank, Ltd.$50,000,000.005.000000000%--U.S.
Bank National Association$50,000,000.005.000000000%--JPMorgan Chase Bank,
N.A.$50,000,000.005.000000000%--Sumitomo Mitsui Banking
Corporation$50,000,000.005.000000000%--Bank of China, New York
Branch$50,000,000.005.000000000%--Total$1,000,000,000.00100.000000000%$0.00100.000000000%





2

--------------------------------------------------------------------------------






Exhibit C
(to Amendment No. 2)


[See attached.]





--------------------------------------------------------------------------------



EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date: ___________, _____


To: Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Term Loan Credit Agreement, dated as of March
1, 2019 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Fortive Corporation, a Delaware corporation
(the “Company”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent.


The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the         of the Company, and that, as such, he/she is authorized to
execute and deliver this Certificate to the Administrative Agent on the behalf
of the Company, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Company
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Company ended
as of the above date. Such financial statements fairly present in all material
respects the financial condition, results of operations and cash flows of the
Company and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.
2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the Company
during the accounting period covered by the attached financial statements.
3. A review of the activities of the Company during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Company performed and observed all its Obligations
under the Loan Documents, and
[select one:]
[to the best knowledge of the undersigned during such fiscal period, the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it.]



--------------------------------------------------------------------------------



--or--
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
4. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.
 Check for distribution to PUBLIC and Private side Lenders 2


IN WITNESS WHEREOF, the undersigned has executed this Certificate as of    ,   .
FORTIVE CORPORATION


By: 
Name: 
Title: 


For the Quarter/Year ended ___________________ (“Statement Date”)


SCHEDULE 2to the Compliance Certificate($ in 000’s)


I. Section 7.04(a) – Consolidated Net Leverage Ratio.
        
        A. Consolidated Net Funded Indebtedness at Statement Date without giving
effect to clauses (d) or (e) of the definition thereof:  $___________
        B. Unencumbered and unrestricted cash of the Company and its
Subsidiaries located in the United States in excess of $50,000,000: $___________
        C. Sixty-five percent (65%) of unencumbered and unrestricted cash of the
Company and its Subsidiaries located outside the United States: [3] $___________
        D. Consolidated EBITDA for four consecutive fiscal quarters ending on
above date (“Subject Period”): [4]
1. Consolidated Net Income for Subject Period: $___________
2. Consolidated Interest Charges for Subject Period: $___________
3. Income tax expense for Subject Period: $___________



--------------------------------------------------------------------------------



4. Depreciation expenses for Subject Period: $___________
5. Amortization expenses for Subject Period: $___________
6. Non-cash impairment charges for Subject Period: $___________
7. Non-cash non-operating expenses for Subject Period: $___________
8. Non-cash equity compensation expenses for Subject Period: $___________
9. Cash or non-cash charges, including legal and advisor fees and other
transaction expenses incurred in connection with permitted acquisitions or
financing transactions for Subject Period: $___________
10. Net income (or loss) with respect to discontinued operations of the Company
or any Subsidiaries during Subject Period: $___________
11. Other non-recurring or unusual expenses of the Company and its Subsidiaries
reducing Consolidated Net Income which do not represent a cash item in Subject
Period or any future period: $___________
12. Federal, state, local and foreign income tax credits of the Company and its
Subsidiaries for Subject Period: $___________
13. Non-cash items that are both non-operating and non-recurring increasing
Consolidated Net Income for Subject Period, but excluding such items in respect
of which cash was received in a prior period or will be received in a future
period: $___________
14. Consolidated EBITDA (Lines I.D.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 + 10 + 11 –
12 - 13):  $___________
E. Consolidated Leverage Ratio ((Line A – Line B – Line C)  Line D.14):     to
1
Maximum permitted:



--------------------------------------------------------------------------------




Four Fiscal Quarters EndingMaximum Consolidated Net Leverage Ratio With respect
to any fiscal quarter ended after the Closing Date and prior to the Amendment
No. 2 Effective Date, the maximum Consolidated Net Leverage Ratio permitted by
this Section shall be increased to 4.00 to 1.00 for such fiscal quarters that
are within the four full fiscal quarters immediately following the consummation
of a Material Acquisition by the Company or a Subsidiary.March 29, 2019 through
December 31, 20193.50 to 1.00March 27, 20203.50 to 1.00June 26, 20204.75 to
1.00September 25, 20204.75 to 1.00December 31, 20204.75 to 1.00April 2, 20214.75
to 1.00



II. Section 7.04(b) – Consolidated Interest Coverage Ratio.
A. Consolidated EBITDA for Subject Period (from Line I.D.14):  $___________
B. Consolidated Interest Charges for Subject Period:   $___________
C. Consolidated Interest Coverage Ratio (Line II.A ÷Line II.B):  _________ to 1
Minimum required: 3.50 to 1.00








2 If this is not checked, this certificate will only be posted to Private side
Lenders
3 Lines I.A, B and C subject to automatic amendment to reflect any changes to
the definition of “Consolidated Net Funded Indebtedness” in the 2018 Credit
Agreement
4 Subject to automatic amendment to reflect any changes to the definition of
“Consolidated EBITDA” in the 2018 Credit Agreement

